

 Exhibit 10.2


RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:
   

 
Michael P. Haggerty
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas 75202
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]
 
DEED OF TRUST, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT
 
(This Document Serves as a fixture filing under Section 9.502
of the Texas Business and Commerce Code)
 
Grantor’s Organizational Identification Number: 4374691
 
THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT
(this “Mortgage”) is made this  ________ day of ______________, 2007, by
Behringer Harvard Mockingbird Commons, LLC, a Delaware limited liability company
(“Grantor”), whose address is 15601 Dallas Parkway, Suite 600, Addison, Texas
75001, in favor of Trustee for the benefit of Bank of America, N.A., a national
banking association (“Administrative Agent”), whose address is 901 Main Street,
20th Floor, Dallas, Texas 75201, Attention: Real Estate Loan Administration, on
behalf of itself and the other Lenders.
 
ARTICLE 1
Definitions; Granting Clauses; Secured Indebtedness
 
Section 1.1.           Principal Secured.  This Mortgage secures the aggregate
principal amount of Eleven Million Two Hundred Fifty Thousand and No/100 Dollars
($11,250,000.00), plus such additional amounts as Lender may from time to time
advance pursuant to the terms and conditions of this Mortgage, with respect to
an obligation secured by a lien or encumbrance prior to the lien of this
Mortgage or for the protection of the lien of this Mortgage, together with
interest thereon.
 
Section 1.2.           Definitions.
 
(a)           In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the plural forms of such terms and to all genders
(all capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement):
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
 Exhibit 10.2
 
“Administrative Agent” means Bank of America, N.A., a national banking
association, as Administrative Agent, whose address is 901 Main Street, 20th
Floor, Dallas, Texas 75201, Attention: Real Estate Loan Administration, together
with its successors and assigns in such capacity, each acting hereunder on
behalf of the other Lenders.
 
“Borrower” means Behringer Harvard Short-Term Opportunity Fund I, LP, a Texas
limited partnership.
 
“Collateral Assignment” means that certain Collateral Assignment and
Subordination of Hotel Operating Agreement dated on or about the date hereof,
executed by Grantor, Bank of America, N.A. and Kimpton Hotel & Restaurant Group,
LLC, as the same may be modified, amended, renewed, restated or supplemented
from time to time.
 
“Debtor Relief Law” means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the right of creditors.
 
“Grantor” means Behringer Harvard Mockingbird Commons, LLC, a Delaware limited
liability company, whose address is 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001, and its permitted successors and assigns.
 
“Guarantor” means Behringer Harvard 250/290 Carpenter LP.
 
“Loan” means the loan evidenced by the Loan Agreement and the Note.
 
“Loan Agreement” means that certain Credit Agreement dated September 1, 2005,
executed by and among Borrower, Behringer Harvard 250/290 Carpenter LP, and
Administrative Agent and any other lenders now or hereafter made a party
thereto.
 
“Note” means that certain Promissory Note dated September 1, 2005, issued by
Borrower pursuant to the terms of the Loan Agreement, in the aggregate principal
amount of up to $9,650,000.00, bearing interest as therein provided, containing
a provision for, among other things, the payment of attorneys’ fees, and all
other notes given in substitution thereof or in modification, supplement,
increase, renewal or extension thereof, in whole or in part, as provided in the
Loan Agreement, whether in whole or in part or one or more, as any or all of
such notes may from time to time be renewed, extended, supplemented, increased
or modified, each bearing interest as provided in the Loan Agreement.
Additionally, the Loan Agreement provides that the principal balance of the Loan
shall bear interest at a floating rate of interest subject to change from time
to time.
 
“Trustee” means PRLAP, Inc. or any successor or substitute appointed and
designated as herein provided from time to time acting hereunder, any one of
whom may act alone.
 
“UCC” means the Texas Business and Commerce Code, as amended from time to time.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 2

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(b)           Any term used or defined in the UCC, as in effect from time to
time, and not defined in this Mortgage has the meaning given to the term in the
UCC, as in effect from time to time, when used in this Mortgage. However, if a
term is defined in Chapter 9 of the UCC differently than in another chapter of
the UCC, the term has the meaning specified in Title 9.
 
Section 1.3.           Granting Clause.  In consideration of the provisions of
this Mortgage and the sum of TEN DOLLARS ($10.00) cash in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged by Grantor, to secure the obligations of Grantor under the Loan
Documents and all other matters and indebtedness constituting the Secured
Indebtedness, Grantor does hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN
and SET OVER to Trustee in trust, with the power of sale, for the benefit of
Administrative Agent, the following: all estate, right, title and interest which
Grantor now has or may hereafter acquire in and to the following Premises,
Accessories and other rights, interests and properties, and all rights, estates,
powers and privileges appurtenant thereto (collectively, the “Property”):
 
(a)           Grantor’s right, title and interest in and to the real property
described in Exhibit A which is attached hereto and incorporated herein by
reference (the “Land”) together with (i) any and all buildings, structures,
improvements, alterations or appurtenances now or hereafter situated or to be
situated on the Land (collectively the “Improvements”); (ii) all rights,
estates, powers, privileges and interests of whatever kind or character
appurtenant or incident to the foregoing; and (iii) all right, title and
interest of Grantor, now owned or hereafter acquired, in and to (1) all common
area and other use rights, tenements, hereditaments, streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining or appurtenant to any of the Land or the
Improvements; (2) any strips or gores between the Land and abutting or adjacent
properties; and (3) all options to purchase the Land or the Improvements or any
portion thereof or interest therein, and any greater estate in the Land or the
Improvements; and (4) all water and water rights or shares of stock evidencing
water rights, timber, crops and mineral interests on or pertaining to the Land
(the Land, Improvements and other rights, titles and interests referred to in
this clause (a) being herein sometimes collectively called the “Premises”);
 
(b)           all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies, elevator fixtures, inventory and goods, inventory and articles of
personal property and accessions thereof and renewals, replacements thereof and
substitutions therefor (including, but not limited to, beds, bureaus,
chiffonniers, chests, chairs, desks lamps, mirrors, bookcases, tables, rugs,
carpeting, drapes, draperies, curtains, shades, venetian blinds, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, linens, pillows, blankets, glassware, silverware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, private telephone systems, medical equipment,
potted plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, stoves, ranges, refrigerators, laundry machines,
tools, machinery, engines, dynamos, motors, boilers, incinerators, switchboards,
conduits, compressors, vacuum cleaning systems, floor cleaning, waxing and
polishing equipment, call systems, brackets, electrical signs, bulbs, bells, ash
and fuel, conveyors, cabinets, lockers, shelving, spotlighting equipment,
dishwashers, garbage disposals, washers and dryers), other customary hotel
equipment and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or the Improvements, or used in or necessary
to the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the “Accessories,” all of which are hereby declared to be permanent
accessions to the Land);
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 3

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
(c)           all (i) plans and specifications for the Improvements; (ii)
Grantor’s rights, but not liability for any breach by Grantor, under all
commitments (including any commitments for financing to pay any of the Secured
Indebtedness, as defined below), insurance policies (or additional or
supplemental coverage related thereto, including from an insurance provider
meeting the requirements of the Loan Documents or from or through any state or
federal government sponsored program or entity), Swap Transactions (as
hereinafter defined), contracts and agreements for the design, construction,
operation or inspection of the Improvements and other contracts and general
intangibles (including but not limited to payment intangibles, trademarks, trade
names, goodwill, software and symbols) related to the Premises or the
Accessories or the operation thereof; (iii) deposits and deposit accounts
arising from or related to any transactions related to the Premises or the
Accessories (including but not limited to Grantor’s rights in tenants’ security
deposits, deposits with respect to utility services to the Premises, and any
deposits, deposit accounts or reserves hereunder or under any other Loan
Documents (hereinafter defined) for taxes, insurance or otherwise), rebates or
refunds of impact fees or other taxes, assessments or charges, money, accounts,
(including deposit accounts), instruments, documents, promissory notes and
chattel paper (whether tangible or electronic) arising from or by virtue of any
transactions related to the Premises or the Accessories, and any account,
securities account or deposit account (including, without limitation, reserve
accounts and escrow accounts) from which Grantor may from time to time authorize
Administrative Agent to debit and/or credit payments due with respect to the
Loan or any Swap Transaction, all rights to the payment of money from the
counterparty under any Swap Transaction, and all accounts, deposit accounts and
general intangibles, including payment intangibles, described in any Swap
Transaction; (iv) permits, licenses, franchises, certificates, development
rights, commitments and rights for utilities, and other rights and privileges
obtained in connection with the Premises or the Accessories; (v) leases, rents,
royalties, bonuses, issues, profits, revenues and other benefits of the Premises
and the Accessories (without derogation of Article 3 hereof); (vi) as-extracted
collateral produced from or allocated to the Land including, without limitation,
oil, gas and other hydrocarbons and other minerals and all products processed or
obtained therefrom, and the proceeds thereof; and (vii) engineering, accounting,
title, legal, and other technical or business data concerning the Property,
including software, which are in the possession of Grantor or in which Grantor
can otherwise grant a security interest;
 
(d)           any all rights and appurtenances to the Units comprising the Land,
including any interest in the Common Elements, if any, established by the
Condominium Declaration, together with any and all rights (but not the
obligations or liabilities) of Grantor arising by virtue of the Condominium
Declaration, whether as an owner of the Units comprising the Land or Declarant
(as such term is defined in the Condominium Act), including the right to vote,
as provided in the Condominium Declaration;
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 4

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
(e)           all rights, titles, estates, interests and privileges which
Grantor has or may have (collectively, the “Contract Rights”) with respect to
any contracts or agreements now or hereafter executed by Grantor (each a “Unit
Sales Contract”) regarding the sale by Assignor of a Residential Unit including,
without limitation, (A) all of Grantor’s rights in and to (i) all earnest money
and escrow deposits made by any purchaser under such Unit Sales Contract
(collectively, “Earnest Money Deposits”); and (ii) any loan commitment, guaranty
or other financial obligation made by a third party with respect to the payment
of any sums owed to Grantor under such Unit Sales Contract, and (B) the right to
amend and supplement the Unit Sales Contract and to waive any material
obligation or duty thereunder, and the right to terminate and extend the Unit
Sales Contract;
 
(f)           all (i) rights of Grantor as Declarant under the Condominium
Declaration (including, but not limited to, all Development Rights, Special
Declarant Rights and other rights set forth in Section 3.6 of the Condominium
Declaration Master) to the fullest extent the forgoing rights arise from or
relate to, either directly or indirectly, the Property and (ii) voting rights of
Grantor (including, but not limited to all voting rights in the Condominium
Association Master) as the owner of the Property; and
 
(g)           all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and
proceeds arising out of any damage thereto; (ii) all letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing) Grantor now has
or hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; (iii) all commercial tort claims Grantor now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.3; and (iv) other interests of every
kind and character which Grantor now has or hereafter acquires in, to or for the
benefit of the properties, rights, titles and interests referred to above in
this Section 1.3 and all property used or useful in connection therewith,
including but not limited to rights of ingress and egress and remainders,
reversions and reversionary rights or interests; and if the estate of Grantor in
any of the property referred to above in this Section 1.3 is a leasehold estate,
this conveyance shall include, and the lien and security interest created hereby
shall encumber and extend to, all other or additional title, estates, interests
or rights which are now owned or may hereafter be acquired by Grantor in or to
the property demised under the lease creating the leasehold estate;
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 5

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the “Property”), unto Trustee, and its successors or substitutes in this
trust, and to its successors and assigns, in trust, forever, subject to the
terms, provisions and conditions herein set forth, to secure the obligations of
Borrower under the Loan Agreement and Loan Documents (as hereinafter defined)
and all other indebtedness and matters defined as “Secured Indebtedness” (as
hereinafter defined).
 
Section 1.4.           Security Interest.  Grantor hereby grants to
Administrative Agent a security interest in all of the Property which
constitutes personal property or fixtures, all proceeds and products thereof,
and all supporting obligations ancillary to or arising in any way in connection
therewith (herein sometimes collectively called the “Collateral”) to secure the
obligations of Borrower under the Note, Loan Agreement and Loan Documents and
all other indebtedness and matters defined as Secured Indebtedness in Section
1.5 of this Mortgage. In addition to its rights hereunder or otherwise,
Administrative Agent shall have all of the rights of a secured party under the
UCC, as in effect from time to time, or under the Uniform Commercial Code in
force, from time to time, in any other state to the extent the same is
applicable law.
 
Section 1.5.            Secured Indebtedness, Note, Loan Documents, Other
Obligations.  This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
“Secured Indebtedness”): (a) the Note; (b) all indebtedness, liabilities,
duties, covenants, promises and other obligations whether joint or several,
direct or indirect, fixed or contingent, liquidated or unliquidated, and the
cost of collection of all such amounts, owed by Borrower to Lenders now or
hereafter incurred or arising pursuant to or permitted by the provisions of the
Loan Agreement, the Note, this Mortgage, or any other document now or hereafter
evidencing, governing, guaranteeing, securing or otherwise executed by Borrower
or Guarantor for the benefit of Administrative Agent and/or the Lenders in
connection with the Loan, including but not limited to any loan or Loan
Agreement, letter of credit or reimbursement agreement, tri-party financing
agreement, Master Agreement relating to any Swap Transactions or other agreement
between Borrower and Administrative Agent, or among Borrower, Administrative
Agent and any other party or parties, pertaining to the repayment or use of the
proceeds of the Loan (the Note, the Loan Agreement, this Mortgage, any Master
Agreement relating to any Swap Transactions and such other documents, as they or
any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”). The term “Swap  Transaction” means any agreement, whether
or not in writing, entered into between Borrower and with a financial
institution acceptable to the Required Lenders (such financial institution is
referred to herein as “Swap Bank”) relating to any transaction that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond, note or bill option, interest rate
option, forward foreign exchange transaction, cap, collar or floor transaction,
currency swap, cross-currency rate swap, swap option currency option or any
other, similar transaction (including any option to enter into any of the
foregoing) or any combination of the foregoing, and, unless the context
otherwise clearly requires, any form of master agreement (the “Master
Agreement”) published by the International Swaps and Derivatives Association,
Inc., or any other master agreement, entered into between a Swap Bank and
Borrower, together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 6

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
ARTICLE 2
Representations, Warranties and Covenants
 
Section 2.1.           Grantor represents, warrants, and covenants as follows
(with respect to representations and warranties, except as otherwise disclosed
to Administrative Agent in writing):
 
(a)           Intentionally Deleted.
 
(b)           Title and Permitted Encumbrances.  Grantor has, in Grantor’s own
right, and Grantor covenants to maintain, lawful, good and indefeasible title to
the Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth on Schedule B-1 of the mortgagee policy of title
insurance issued to Administrative Agent and insuring the lien of this Mortgage,
(ii) the liens and security interests evidenced by this Mortgage, (iii)
statutory liens for real estate taxes and assessments on the Property which are
not yet delinquent, (iv) other liens and security interests (if any) in favor of
Administrative Agent and (v) any other matters affecting the Property to which
the Administrative Agent may consent in writing, which consent may be given in
Administrative Agent’s sole discretion (the matters described in the foregoing
clauses (i), (ii), (iii), (iv), and (v) being herein called the “Permitted
Encumbrances”). Grantor will warrant generally and forever defend title to the
Property, subject as aforesaid, to Trustee and its successors or substitutes and
assigns, against the claims and demands of all persons claiming or to claim the
same or any part thereof. Grantor will, prior to delinquency, punctually pay,
perform, observe and keep all covenants, obligations and conditions in or
pursuant to any Permitted Encumbrance and will not modify or permit modification
of any Permitted Encumbrance without the prior written consent of Administrative
Agent. Inclusion of any matter as a Permitted Encumbrance does not constitute
approval or waiver by Administrative Agent of any existing or future violation
or other breach thereof by Grantor, by the Property or otherwise. No part of the
Property constitutes all or any part of the principal residence of Grantor if
Grantor is an individual. If any right or interest of Administrative Agent in
the Property or any part thereof shall be endangered or questioned or shall be
attacked directly or indirectly, Administrative Agent and Trustee, or either of
them (whether or not named as parties to legal proceedings with respect
thereto), are hereby authorized and empowered to take such steps as in its
discretion may be proper for the defense of any such legal proceedings or the
protection of such right or interest of Administrative Agent, including but not
limited to the employment of independent counsel, the prosecution or defense of
litigation, and the compromise or discharge of adverse claims. All expenditures
so made of every kind and character shall be a demand obligation (which
obligation Grantor hereby promises to pay owing by Grantor to Administrative
Agent or Trustee (as the case may be), and the party (Administrative Agent or
Trustee, as the case may be) making such expenditures shall be subrogated to all
rights of the person receiving such payment.
 
(c)           Taxes and Other Impositions.  Grantor will pay, or cause to be
paid, all taxes, assessments and other charges or levies imposed upon or against
or with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, prior to delinquency,
including but not limited to all real estate taxes assessed against the Property
or any part thereof (including assessments under the Condominium Declaration);
and shall deliver to Administrative Agent, within fifteen (15) days after
request by Administrative Agent, such evidence of the payment thereof as
Administrative Agent may require.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 7

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

(d)           Insurance; Use of Insurance Proceeds.  Grantor shall obtain and
maintain at Grantor’s sole expense: (1) mortgagee title insurance issued to
Administrative Agent covering the Premises as required by Administrative Agent
without exception for mechanics’ liens; (2) property insurance with respect to
all insurable Property, against loss or damage by fire, lightning, windstorm,
explosion, hail, tornado and such additional hazards as are presently included
in Special Form (also known as “all-risk”) coverage and against any and all acts
of terrorism and such other insurable hazards as Administrative Agent may
require, in an amount not less than 100% of the full replacement cost, including
the cost of debris removal, without deduction for depreciation and sufficient to
prevent Grantor and Administrative Agent from becoming a coinsurer, such
insurance to be in “builder’s risk” completed value(non-reporting) form during
and with respect to any construction on the Premises; (3) if and to the extent
any portion of the Improvements is, under the Flood Disaster Protection Act of
1973 (“FDPA”), as it may be amended from time to time, in a Special Flood Hazard
Area, within a Flood Zone designated A or V in a participating community, a
flood insurance policy in an amount required by Administrative Agent, but in no
event less than the amount sufficient to meet the requirements of applicable law
and the FDPA, as such requirements may from time to time he in effect; (4)
general liability insurance, on an “occurrence” basis against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, insurance, including “Dram Shop” or other liquor liability coverage
if alcoholic beverages are sold from or may be consumed at the Property, for the
benefit of Grantor as named insured and Administrative Agent as additional
insured; (5) statutory workers’ compensation insurance with respect to any work
on or about the Premises (including employer’s liability insurance, if required
by Administrative Agent), covering all employees of Grantor and any contractor;
to the extent such coverage is covered by the contractor or subcontractor on
behalf of Grantor, Administrative Agent will accept such coverage on behalf of
Grantor upon receipt of evidence of such coverage; (6) if there is a general
contractor, commercial general liability insurance, including products and
completed operations coverage, and in other respects similar to that described
in clause (4) above, for the benefit of the general contractor as named insured
and Grantor and Administrative Agent as additional insureds, in addition to
statutory workers’ compensation insurance with respect to any work on or about
the Premises (including employer’s liability insurance, if required by
Administrative Agent), covering all employees of the general contractor and any
contractor; (7) blanket fidelity bond and errors and omissions (to the extent
not covered by the blanket fidelity bond) insurance coverage insuring against
losses resulting from dishonest or fraudulent acts committed by (A) Grantor’s
personnel; (B) any employees of outside firms that provide appraisal, legal,
data processing or other services for Grantor or (C) temporary contract
employees or student interns and (8) such other insurance on the Property and
endorsements as may from time to time be required by Administrative Agent
(including but not limited to soft cost coverage, automobile liability
insurance, business interruption insurance or delayed rental insurance, boiler
and machinery insurance, earthquake insurance, wind insurance, sinkhole
coverage, and/or permit to occupy endorsement)) and against other insurable
hazards or casualties which at the time are commonly insured against in the case
of premises similarly situated, due regard being given to the height, type,
construction, location, use and occupancy of buildings and improvements, and in
the event such coverages are economically feasible and obtainable. Any insurance
as to the Condominium or the Units comprising the Land, may be written in the
name of the Condominium Association or an insurance trustee, as trustee for all
of the owners in the Condominium, if the Condominium Declaration requires or
permits the Condominium Association or an insurance trustee to be designated as
the insured under such policies. So long as the Condominium Association
maintains any insurance policies required under this Mortgage as to the
Condominium or the Units comprising the Land, the obligations of Grantor under
this Section shall be deemed satisfied as to the Condominium and the Units
comprising the Land; provided that Grantor shall remain obligated to obtain and
maintain insurance with respect to all personal property and equipment owned by
Grantor and located within the Units comprising the Land and all other Property
not covered by the insurance maintained by the Condominium Association. Grantor
shall provide Administrative Agent with a certificate evidencing all insurance
maintained by the Condominium Association as to insurance Grantor would
otherwise be obligated to maintain and to deliver a copy of such required
policies of insurance to Administrative Agent upon request. At least fifteen
(15) days prior to the expiration of each such policy, Grantor shall furnish
Administrative Agent with evidence satisfactory to Administrative Agent of the
payment of premiums and the reissuance of policies continuing insurance in force
as required by this Mortgage. Except as otherwise required by the Condominium
Declaration all such policies of insurance shall contain an endorsement or
agreement by the insurer that any loss is payable in accordance with the terms
of such policies notwithstanding any act or negligence of Grantor which might
otherwise result in forfeiture of said insurance, and the further agreement of
the insurer waiving all rights of setoff, counterclaim or deductions against
Grantor . Unless prohibited by the Condominium Act or the Condominium
Declaration, Grantor shall cause, at the request of Administrative Agent,
Administrative Agent to be named as an additional insured on any liability
insurance policy maintained by the Condominium Association with respect to the
Condominium and Units comprising the Land. Except as may be required by the
Condominium Declaration and the Condominium Act, all insurance policies shall be
issued and maintained by insurers, in amounts, with deductibles, limits and
retentions, and in forms satisfactory to Administrative Agent, and shall require
not less than ten (10) days’ prior written notice to Administrative Agent of any
cancellation for nonpayment of premiums, and not less than thirty (30) days’
prior written notice to Administrative Agent of any other cancellation or any
change of coverage. All insurance companies must be licensed to do business in
the state in which the Property is located and must have an A. M. Best Company
financial and performance ratings of or better. All insurance policies
maintained, or caused to be maintained, by Grantor with respect to the Property,
except for general liability insurance, shall provide that each such policy
shall be primary without right of contribution from any other insurance that may
be carried by Grantor or Administrative Agent and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured. At least fifteen (15) days
prior to the expiration of each such policies, Grantor shall furnish
Administrative Agent with evidence satisfactory to Administrative Agent of the
payment of premiums and the reissuance of policies continuing insurance in force
as required by this Mortgage. All such policies of insurance shall contain an
endorsement or agreement by the insurer that any loss is payable in accordance
with the terms of such policies notwithstanding any act or negligence of Grantor
which might otherwise result in forfeiture of said insurance, and the further
agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against Grantor. If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Mortgage or any
other Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in
Administrative Agent’s reasonable opinion the financial responsibility of such
insurer is or becomes inadequate, Grantor shall, in each instance promptly upon
its discovery thereof or upon the request of Administrative Agent therefor, and
at Grantor’s expense, promptly obtain and deliver to Administrative Agent a like
policy (or, if and to the extent permitted by Administrative Agent, acceptable
evidence of insurance) issued by another insurer, which insurer and policy meet
the requirements of this Mortgage or such other Loan Document, as the case may
be. Without limiting the discretion of Administrative Agent with respect to
required endorsements to insurance policies, and unless prohibited by the
Condominium Act, all such policies for loss of or damage to the Property shall
contain a standard mortgagee clause (without contribution) naming Administrative
Agent as mortgagee with loss proceeds payable to Administrative Agent
notwithstanding (i) any act, failure to act or negligence of or violation of any
warranty, declaration or condition contained in any such policy by any named or
additional insured; (ii) the occupation or use of the Property for purposes more
hazardous than permitted by the terms of any such policy; (iii) any foreclosure
or other action by Administrative Agent under the Loan Documents; or (iv) any
change in title to or ownership of the Property or any portion thereof, such
proceeds to be held for application as provided in the Loan Documents. The
originals of each initial insurance policy (or to the extent permitted by
Administrative Agent, a copy of the original policy and such evidence of
insurance acceptable to Administrative Agent) and unless prohibited by the
Condominium Act shall be delivered to Administrative Agent at the time of
execution of this Mortgage, with all premiums fully paid current, and each
renewal or substitute policy (or evidence of insurance) shall be delivered to
Administrative Agent, with all premiums fully paid current, at least ten (10)
days before the termination of the policy it renews or replaces. Grantor shall
pay all premiums on policies required hereunder as they become due and payable
and promptly deliver to Administrative Agent evidence satisfactory to
Administrative Agent of the timely payment thereof. If any loss occurs at any
time when Grantor has failed to perform Grantor’s covenants and agreements in
this paragraph with respect to any insurance payable because of loss sustained
to any part of the Property, whether or not such insurance is required by
Administrative Agent, Administrative Agent shall nevertheless be entitled to the
benefit of all insurance covering the loss and held by or for Grantor, to the
same extent as if it had been made payable to Administrative Agent. Upon any
foreclosure hereof or transfer of title to the Property in extinguishment of the
whole or any part of the Secured Indebtedness, all of Grantor’s right, title and
interest in and to the insurance policies referred to in this Section (including
unearned premiums) and all proceeds payable thereunder shall thereupon vest in
the purchaser at foreclosure or other such transferee, to the extent permissible
under such policies. Administrative Agent shall have the right (but not the
obligation) to make proof of loss for, settle and adjust any claim under, and
receive the proceeds of, all insurance for loss of or damage to the Property
regardless of whether or not such insurance policies are required by
Administrative Agent, and the expenses incurred by Administrative Agent in the
adjustment and collection of insurance proceeds shall be a part of the Secured
Indebtedness and shall be due and payable to Lenders on demand, provided, that,
except during an Event of Default, any settlement or adjustment of any claim may
be negotiated by the Grantor if the amount involved is equal to or less than
$100,000, if the amount involved is greater than $100,000 then the same shall
remain subject to the final approval of Administrative Agent and the
requirements of this Mortgage. Administrative Agent shall not be, under any
circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to Grantor. Except as may be required by the
Collateral Assignment, any such proceeds received by Administrative Agent shall,
after deduction therefrom of all reasonable expenses actually incurred by
Administrative Agent, including attorneys’ fees, at Administrative Agent’s
option be (1) released to Grantor, or (2) applied (upon compliance with such
terms and conditions as may be required by Administrative Agent) to repair or
restoration, either partly or entirely, of the Property so damaged, or (3)
applied to the payment of the Secured Indebtedness in such order and manner as
Administrative Agent, in its sole discretion, may elect, whether or not due. In
any event, the unpaid portion of the Secured Indebtedness shall remain in full
force and effect and the payment thereof shall not be excused. Grantor shall at
all times comply with the requirements of the insurance policies required
hereunder and of the issuers of such policies and of any board of fire
underwriters or similar body as applicable to or affecting the Property.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 8

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
Notwithstanding anything contained in this Section 2.1(d), Grantor shall have no
obligation to Administrative Agent that violates the Condominium Act.
 
(e)           Reserve for Insurance, Taxes and Assessments.  Upon request of
Administrative Agent, to secure the payment and performance of the Secured
Indebtedness, but not in lieu of such payment and performance, Grantor will
deposit with Administrative Agent a sum equal to real estate taxes, assessments
and charges (which charges for the purposes of this paragraph shall include
without limitation any recurring charge which could result in a lien against the
Property) against the Property for the current year and the premiums for such
policies of insurance for the current year (other than for insurance maintained
solely by the Condominium Association), all as estimated by Administrative Agent
and prorated to the end of the calendar month following the month during which
Administrative Agent’s request is made, and thereafter will deposit with
Administrative Agent, on each date when an installment of principal and/or
interest is due on the Loan, sufficient funds (as estimated from time to time by
Administrative Agent) to permit Administrative Agent to pay at least fifteen
(15) days prior to the due date (or, in the case of real estate taxes and
assessments, the delinquency date) thereof, the next maturing real estate taxes,
assessments and charges and premiums for such policies of insurance.
Administrative Agent shall have the right to rely upon tax information furnished
by applicable taxing authorities in the payment of such taxes or assessments and
shall have no obligation to make any protest of any such taxes or assessments.
To the extent permitted by law, any excess over the amounts required for such
purposes shall be held by Administrative Agent for future use, applied to any
Secured Indebtedness or refunded to Grantor, at Administrative Agent’s option,
and any deficiency in such funds so deposited shall be made up by Grantor upon
demand of Administrative Agent. All such funds so deposited shall bear no
interest, may be co-mingled with the general funds of Administrative Agent and
shall be applied by Administrative Agent toward the payment of such taxes,
assessments, charges and premiums when statements therefor are presented to
Administrative Agent by Grantor (which statements shall be presented by Grantor
to Administrative Agent a reasonable time before the applicable amount is due);
provided, however, that, if a Default shall have occurred hereunder, such funds
may at Administrative Agent’s option be applied to the payment of the Secured
Indebtedness in the order determined by Administrative Agent in its sole
discretion, and that Administrative Agent may (but shall have no obligation) at
any time, in its discretion, apply all or any part of such funds toward the
payment of any such taxes, assessments, charges or premiums which are past due,
together with any penalties or late charges with respect thereto. The conveyance
or transfer of Grantor’s interest in the Property for any reason (including
without limitation the foreclosure of a subordinate lien or security interest or
a transfer by operation of law) shall constitute an assignment or transfer of
Grantor’s interest in and rights to such funds held by Administrative Agent
under this paragraph but subject to the rights of Administrative Agent
hereunder.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 9

 
 
 

--------------------------------------------------------------------------------

 
 
 Exhibit 10.2
 
(f)           Condemnation.  Grantor shall notify Administrative Agent promptly
of any threatened or pending proceeding for condemnation affecting the Property
or arising out of damage to the Property, and Grantor shall, at Grantor’s
expense, diligently prosecute any such proceedings. Administrative Agent shall
have the right (but not the obligation) to participate in any such proceeding
and to be represented by counsel of its own choice. Administrative Agent shall
be entitled to receive all sums which may be awarded or become payable to
Grantor for the condemnation of the Property, or any part thereof, for public or
quasi-public use, or by virtue of private sale in lieu thereof, and any sums
which may be awarded or become payable to Grantor for injury or damage to the
Property. Grantor shall, promptly upon request of Administrative Agent, execute
such additional assignments and other documents as may be necessary from time to
time to permit such participation and to enable Administrative Agent to collect
and receipt for any such sums. All such sums are hereby assigned to
Administrative Agent, and except as may be required by the Collateral
Assignment, shall, after deduction therefrom of all reasonable expenses actually
incurred by Administrative Agent, including attorneys’ fees, at Administrative
Agent’s option be (1) released to Grantor, or (2) applied (upon compliance with
such terms and conditions as may be required by Administrative Agent) to repair
or restoration of the Property, or (3) applied to the payment of the Secured
Indebtedness in such order and manner as Administrative Agent, in its sole
discretion, may elect, whether or not due. In any event the unpaid portion of
the Secured Indebtedness shall remain in full force and effect and the payment
thereof shall not be excused. Administrative Agent shall not be, under any
circumstances, liable or responsible for failure to collect or to exercise
diligence in the collection of any such sum or for failure to see to the proper
application of any amount paid over to Grantor. Administrative Agent is hereby
authorized, in the name of Grantor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. All costs and
expenses (including but not limited to attorneys’ fees) incurred by
Administrative Agent in connection with any condemnation shall be a demand
obligation owing by Grantor (which Grantor hereby promises to pay) to
Administrative Agent pursuant to this Mortgage.
 
(g)           Compliance with Legal Requirements.  The Grantor, the Property and
the use, operation and maintenance thereof and all activities thereon do and
shall at all times comply with the terms, conditions, covenants, representations
and warranties of the Loan Agreement and all applicable Legal Requirements
(hereinafter defined). The Property is not, and shall not be, dependent on any
other property or premises or any interest therein other than the Property to
fulfill any requirement of any Legal Requirement. Grantor shall not, by act or
omission, permit any building or other improvement not subject to the lien of
this Mortgage to rely on the Property or any interest therein to fulfill any
requirement of any Legal Requirement. No improvement upon or use of any part of
the Property constitutes a nonconforming use under any zoning law or similar law
or ordinance. Grantor has obtained and shall preserve in force all requisite
zoning, utility, building, health, environmental and operating permits from the
governmental authorities having jurisdiction over the Property. If Grantor
receives a notice or claim from any person that the Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance, in
any material respect, with any Legal Requirement, Grantor will promptly furnish
a copy of such notice or claim to Administrative Agent. Grantor has received no
notice and has no knowledge of any such noncompliance. As used in this Mortgage:
(i) the term “Legal Requirement” means any Law (hereinafter defined), agreement,
covenant, restriction, easement or condition (including, without limitation of
the foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now exists or may he changed or amended or come
into effect in the future; and (ii) the term ‘Taw” means any federal, state or
local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 10

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(h)           Maintenance, Repair and Restoration.  Grantor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate. Notwithstanding the foregoing,
Grantor will not, without the prior written consent of Administrative Agent, (i)
remove from the Property any fixtures or personal property covered by this
Mortgage except such as is replaced by Grantor by an article of comparable
quality and utility, owned by Grantor, free and clear of any lien or security
interest (except that created by this Mortgage), or (ii) make any structural
alteration to the Property or any other alteration thereto which impairs, except
to an immaterial extent, the value thereof. If any act or occurrence of any kind
or nature (including any condemnation or any casualty for which insurance was
not obtained or obtainable) shall result in damage to or loss or destruction of
the Property, Grantor shall give prompt notice thereof to Administrative Agent
and Grantor shall promptly, at Grantor’s sole cost and expense and regardless of
whether insurance or condemnation proceeds (if any) shall be available or
sufficient for the purpose, secure the Property as necessary and commence and
continue diligently to completion to restore, repair, replace and rebuild the
Property as nearly as possible to its value, condition and character immediately
prior to the damage, loss or destruction. Notwithstanding the foregoing, Grantor
shall not be required to perform the obligations contained under this
subparagraph (k) with respect to (A) any Units comprising the Land released from
the lien of this Mortgage, or (B) the Common Elements of the Condominium so long
as the Condominium Association is performing such obligations.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 11

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(i)           No Other Liens.  Grantor will not, without the prior written
consent of Administrative Agent, create, place or permit to be created or
placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any deed of trust, mortgage, voluntary or involuntary lien,
whether statutory, constitutional or contractual, security interest, encumbrance
or charge, or conditional sale or other title retention document, against or
covering the Property, or any part thereof, other than the Permitted
Encumbrances, regardless of whether the same are expressly or otherwise
subordinate to the lien or security interest created in this Mortgage, and
should any of the foregoing become attached hereafter in any manner to any part
of the Property without the prior written consent of Administrative Agent,
Grantor will cause the same to be promptly discharged and released.
Notwithstanding the foregoing, Administrative Agent shall not unreasonably delay
or withhold its consent to financing or leasing of (A) certain types of office
equipment, such as copiers or fax machines, provided, that, such office
equipment (i) is readily replaceable and the removal and replacement of such
equipment will not significantly impact the operation of the hotel, and (ii)
will not be used to store or hold any proprietary information or information
necessary for the operation of the Improvements as a hotel that is not readily
available otherwise and (B) televisions, provided, that, the underlying lease or
financing documentation will provide Administrative Agent with notice of any
defaults of Grantor under such documentation and the opportunity, but not the
obligation, to cure such defaults within a period of at least thirty (30) days.
Grantor will own all parts of the Property and will not acquire any fixtures,
equipment or other property (including software embedded therein) forming a part
of the Property pursuant to a lease, license, security agreement or similar
agreement, whereby any party has or may obtain the right to repossess or remove
same, without the prior written consent of Administrative Agent. If
Administrative Agent consents to the voluntary grant by Grantor of any deed of
trust or mortgage, lien, security interest, or other encumbrance (hereinafter
called “Subordinate Lien”) covering any of the Property or if the foregoing
prohibition is determined by a court of competent jurisdiction to be
unenforceable as to a Subordinate Lien, any such Subordinate Lien shall contain
express covenants to the effect that: (1) the Subordinate Lien is
unconditionally subordinate to this Mortgage and all Leases (as defined in the
Assignment of Rents); (2) if any action (whether judicial or pursuant to a power
of sale) shall be instituted to foreclose or otherwise enforce the Subordinate
Lien, no tenant of any of the Leases shall be named as a party defendant, and no
action shall be taken that would terminate any occupancy or tenancy without the
prior written consent of Administrative Agent; (3) Rents (as defined in the
Assignment of Rents), if collected by or for the Administrative Agent of the
Subordinate Lien, shall be applied first to the payment of the Secured
Indebtedness then due and expenses incurred in the ownership, operation and
maintenance of the Property in such order as Administrative Agent may determine,
prior to being applied to any indebtedness secured by the Subordinate Lien; (4)
written notice of default under the Subordinate Lien and written notice of the
commencement of any action (whether judicial or pursuant to a power of sale) to
foreclose or otherwise enforce the Subordinate Lien or to seek the appointment
of a receiver for all or any part of the Property shall be given to
Administrative Agent with or promptly after the occurrence of any such default
or commencement; and (5) neither the Administrative Agent of the Subordinate
Lien, nor any purchaser at foreclosure thereunder, nor anyone claiming by,
through or under any of them shall succeed to any of Grantor’s rights hereunder
without the prior written consent of Administrative Agent.
 
(j)           Operation of Property.  Grantor will operate the Property in a
good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith. Grantor will
keep the Property occupied so as not to impair the insurance carried thereon.
Grantor will not use or occupy or conduct any activity on, or allow the use or
occupancy of or the conduct of any activity on, the Property in any manner which
violates any Legal Requirement or which constitutes a public or private nuisance
or which makes void, voidable or cancelable, or increases the premium of, any
insurance then in force with respect thereto. Except with Administrative Agent’s
prior written consent, Grantor will not initiate or permit any zoning
reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
under applicable zoning ordinances or other Legal Requirement. Grantor will not
impose any easement, restrictive covenant or encumbrance upon the Property,
execute or file any subdivision plat affecting the Property or consent to the
annexation of the Property to any municipality, without the prior written
consent of Administrative Agent. Grantor will not knowingly do or suffer to be
done any act whereby the value of any part of the Property may be lessened.
Grantor will preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to the Property. Without the prior written
consent of Administrative Agent, there shall be no drilling or exploration for
or extraction, removal or production of any mineral, hydrocarbon, gas, natural
element, compound or substance (including sand and gravel) from the surface or
subsurface of the Land regardless of the depth thereof or the method of mining
or extraction thereof.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 12

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(k)           Financial Matters.  Grantor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law is pending (or, to Grantor’s knowledge, threatened) by or against
Grantor, or any affiliate of Grantor, as a debtor. All reports, statements,
plans, budgets, applications, agreements and other data and information
heretofore furnished or hereafter to be furnished by or on behalf of Grantor to
Administrative Agent in connection with the loan or loans evidenced by the Loan
Documents (including, without limitation, all financial statements and financial
information) are and will be true, correct and complete in all material respects
as of their respective dates and do not and will not omit to state any fact or
circumstance necessary to make the statements contained therein not misleading.
No material adverse change has occurred since the dates of such reports,
statements and other data in the financial condition of Grantor or, to Grantor’s
knowledge, of any tenant under any lease described therein. For the purposes of
this paragraph, “Grantor” shall also include any affiliate of Grantor,
Guarantor, any affiliate of Guarantor and each of their respective successors
and assigns liable directly or indirectly for the Secured Indebtedness.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 13

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(l)           Status of Grantor; Suits and Claims; Loan Documents.  If Grantor
is a corporation, partnership, limited liability company, or other legal entity,
Grantor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Land is located,
and (iii) possessed of all requisite power and authority to carry on its
business and to own and operate the Property. Each Loan Document executed by
Grantor has been duly authorized, executed and delivered by Grantor, and the
obligations thereunder and the performance thereof by Grantor in accordance with
their terms are and will continue to be within Grantor’s power and authority
(without the necessity of joinder or consent of any other person, except for
such as have been obtained), are not and will not be in contravention of any
Legal Requirement or any other document or agreement to which Grantor or the
Property is subject, and do not and will not result in the creation of any
encumbrance against any assets or properties of Grantor, Guarantor, any
affiliate of Grantor, or any affiliate of Guarantor liable, directly or
indirectly, for any of the Secured Indebtedness, except as expressly
contemplated by the Loan Documents. There is no suit, action, claim,
investigation, inquiry, proceeding or demand pending (or, to Grantor’s
knowledge, threatened) against Grantor, Guarantor, any affiliate of Grantor, or
any affiliate of Guarantor liable directly or indirectly for the Secured
Indebtedness or which to, Grantor’s best knowledge, affects the Property
(including, without limitation, any which challenges or otherwise pertains to
Grantor’s title to the Property) or the validity, enforceability or priority of
any of the Loan Documents. There is no judicial or administrative action, suit
or proceeding pending (or, to Grantor’s knowledge, threatened) against Grantor,
Guarantor, any affiliate of Grantor, or any affiliate of Guarantor liable
directly or indirectly for the Secured Indebtedness, except as has been
disclosed in writing to Administrative Agent in connection with the loan
evidenced by the Note. The Loan Documents, to which Grantor is a party,
constitute legal, valid and binding obligations of Grantor enforceable in
accordance with their terms, except as the enforceability thereof may be limited
by Debtor Relief Laws and except as the availability of certain remedies may be
limited by general principles of equity. Grantor is not a “foreign person”
within the meaning of the Internal Revenue Code of 1986, as amended, Sections
1445 and 7701 (i.e. Grantor is not a non-resident alien, foreign corporation,
foreign partnership, foreign trust or foreign estate as those terms are defined
therein and in any regulations promulgated thereunder). The Loan is solely for
business and/or investment purposes, and is not intended for personal, family,
household or agricultural purposes. Grantor further warrants that the proceeds
of the Loan shall be used for commercial purposes and stipulates that the Loan
shall be construed for all purposes as a commercial loan. Grantor’s exact legal
name is correctly set forth at the end of this Mortgage. If Grantor is not an
individual, Grantor is an organization of the type and (if not an unregistered
entity) is incorporated in or organized under the laws of the state specified in
the introductory paragraph of this Mortgage. If Grantor is an unregistered
entity (including, without limitation, a general partnership) it is organized
under the laws of the state specified in the introductory paragraph of this
Mortgage. Grantor will not cause or permit any change to be made in its name,
identity, (including its trade name or names), organizational structure, unless
Grantor shall have notified Administrative Agent in writing of such change at
least 30 days prior to the effective date of such change, and shall have first
taken all action required by Administrative Agent for the purpose of further
perfecting or protecting the lien and security interest of Administrative Agent
in the Property. In addition, Grantor shall not change its organizational
structure without first obtaining the prior written consent of Administrative
Agent. Grantor’s principal place of business and chief executive office, and the
place where Grantor keeps its hooks and records (in addition to at the
Property), including recorded data of any kind or nature, regardless of the
medium of recording including, without limitation, software, writings, plans,
specifications and schematics concerning the Property, has for the preceding
four months (or, if less, the entire period of the existence of Grantor) been
and will continue to be (unless Grantor notifies Administrative Agent of any
change in writing at least 30 days prior to the date of such change) the address
of Grantor set forth Article I of this Mortgage. If Grantor is an individual,
Grantor’s principal residence has for the preceding four months been and will
continue to be (unless Grantor notifies Administrative Agent of any change in
writing at least 30 days prior to the date of such change) the address of the
principal residence of Grantor set forth in Article I of this Mortgage.
Grantor’s organizational identification number, assigned by the state of
incorporation or organization is 4374691. Grantor shall promptly notify
Administrative Agent (i) of any change of its organizational identification
number, or (ii) if Grantor does not now have an organization identification
number and later obtains one, of such organizational identification number.
 
(m)           Further Assurances.  Grantor will, within a reasonable period of
time following request of Administrative Agent, (i) correct any defect, error or
omission which may be discovered in the contents, execution or acknowledgment of
this Mortgage or any other Loan Document; (ii) execute, acknowledge, deliver,
procure and record and/or tile such further documents (including, without
limitation, further mortgages, deeds of trust, security agreements, and
assignments of rents or /eases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage,
to inure fully identify and subject to the liens and security interests hereof
any property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as deemed advisable by Administrative Agent in
its commercially reasonable judgment to protect the lien or the security
interest hereunder against the rights or interests of third persons; and (iii)
use best efforts to provide such certificates, documents, reports, information,
affidavits and other instruments and do such further acts as may be necessary,
desirable or proper in the reasonable determination of Administrative Agent to
enable Administrative Agent to comply with the requirements or requests of any
agency having jurisdiction over Administrative Agent or any examiners of such
agencies with respect to the indebtedness secured hereby, Grantor or the
Property. Grantor shall pay all costs connected with any of the foregoing, which
shall be a demand obligation owing by Grantor (which Grantor hereby promises to
pay) to Administrative Agent pursuant to this Mortgage.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 14

 
 
 

--------------------------------------------------------------------------------

 
 
 Exhibit 10.2
 
(n)           Fees and Expenses.  Without limitation of any other provision of
this Mortgage or of any other Loan Document and to the extent not prohibited by
applicable law, Grantor will pay, and will reimburse to Administrative Agent
and/or Trustee on demand to the extent paid by Administrative Agent and/or
Trustee: (i) all reasonable appraisal fees, filing, registration and recording
fees, recordation, transfer and other taxes, brokerage fees and commissions,
abstract fees, title search or examination fees, title policy and endorsement
premiums and fees, uniform commercial code search fees, judgment and tax lien
search fees, escrow fees, attorneys’ fees, architect fees, engineer fees,
construction consultant fees, environmental inspection fees, survey fees, and
all other costs and expenses of every character incurred by Grantor or
Administrative Agent and/or Trustee in connection with the preparation of the
Loan Documents, the evaluation, closing and funding of the Loan, and any and all
amendments and supplements to this Mortgage, the Loan Agreement, or any other
Loan Documents or any approval, consent, waiver, release or other matter
requested or required hereunder or thereunder, or otherwise attributable or
chargeable to Grantor as owner of the Property; and (ii) all costs and expenses,
including attorneys’ fees and expenses, incurred or expended in connection with
the exercise of any right or remedy, or the defense of any right or remedy or
the enforcement of any obligation of Grantor, hereunder or under any other Loan
Document.
 
(o)           Indemnification.
 
(i)           Grantor will indemnify and hold harmless Administrative Agent and
Trustee from and against, and reimburse it on demand for, any and all
Indemnified Matters (hereinafter defined)_ For purposes of this subparagraph
(i), the term “Administrative Agent” and “Trustee” shall include Administrative
Agent, and Trustee, and any persons owned or controlled by, owning or
controlling, or under common control or affiliated with Administrative Agent or
Trustee respectively and the directors, officers, partners, employees,
attorneys, agents and representatives of each of them. WITHOUT LIMITATION, THE
FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR
CONTRIBUTORY) OR STRICT LIABILITY OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PERSON.
HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO A PARTICULAR INDEMNIFIED PERSON TO
THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNIFIED PERSON. Any
amount to be paid under this paragraph (o) by Grantor to Administrative Agent
and/or Trustee shall be a demand obligation owing by Grantor (which Grantor
hereby promises to pay) to Administrative Agent and/or Trustee pursuant to this
Mortgage. Upon demand by Administrative Agent, Grantor shall diligently defend
any Indemnified Matter which affects the Property or is made or commenced
against Administrative Agent, whether alone or together with Grantor or any
other person, all at Grantor’s own cost and expense and by counsel to be
approved by Administrative Agent in the exercise of its reasonable judgment. In
the alternative, at any time Administrative Agent may elect to conduct its own
defense through counsel selected by Administrative Agent and at the cost and
expense of Grantor. Nothing in this paragraph, elsewhere in this Mortgage or in
any other Loan Document shall limit or impair any rights or remedies of
Administrative Agent and/or Trustee (including without limitation any rights of
contribution or indemnification) against Grantor or any other person under any
other provision of this Mortgage, any other Loan Document, any other agreement
or any applicable Legal Requirement.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 15

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(ii)           For purposes of this subparagraph (ii), the term “Administrative
Agent” shall include Administrative Agent and each Lender, the directors,
officers, partners, employees and agents of Administrative Agent and such
Lenders or Trustee, respectively, and any persons owned or controlled by, owning
or controlling, or under common control or affiliated with Administrative Agent
and the Lenders or Trustee, respectively. As used herein, the term “Indemnified
Matters” means any and all claims, demands, liabilities (including strict
liability), losses, damages (including consequential damages), causes of action,
judgments, penalties, fines, costs and expenses (including without limitation,
reasonable fees and expenses of attorneys and other professional consultants and
experts, and of the investigation and defense of any claim, whether or not such
claim is ultimately withdrawn or defeated, and the settlement of any claim or
judgment including all value paid or given in settlement) of every kind, known
or unknown, foreseeable or unforeseeable, which may be imposed upon, asserted
against or incurred or paid by Administrative Agent and/or Trustee at any time
and from time to time, whenever imposed, asserted or incurred, because of,
resulting from, in connection with, or arising out of any transaction, act,
omission, event or circumstance in any way connected with the Property or with
this Mortgage or any other Loan Document, including but not limited to any
bodily injury or death or property damage occurring in or upon or in the
vicinity of the Property through any cause whatsoever at any time on or before
the Release Date (hereinafter defined) any act performed or omitted to be
performed hereunder or under any other Loan Document, any breach by Grantor of
any representation, warranty, covenant, agreement or condition contained in this
Mortgage or in any other Loan Document, any default as defined herein, any claim
under or with respect to any Lease. The term “Release  Date” as used herein
means the earlier of the following two dates: (i) the date on which the
indebtedness and obligations secured by this Mortgage have been paid and
performed in full and the Mortgage has been released; or (ii) the date on which
the lien of the Mortgage is fully and finally foreclosed or a conveyance by deed
in lieu of such foreclosure is hilly and finally effective and possession of the
Property has been given to and accepted by the purchaser or grantee free of
occupancy and claims to occupancy by Grantor and their heirs, devisees,
representatives, successors and assigns; provided that, if such payment,
performance, release, foreclosure or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is validly released, dismissed with prejudice or otherwise
barred by law from further assertion. The indemnities in this paragraph (o)
shall not terminate upon the Release Date or upon the release, foreclosure or
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness the termination of any and all Swap Transactions,
the discharge and release of this Mortgage and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 16

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(p)           Taxes on Note or Mortgage.  Grantor will promptly pay all income,
franchise and other taxes owing by Grantor and any stamp, documentary,
recordation and transfer taxes or other similar taxes (unless such payment by
Grantor is prohibited by law) which may be required to be paid with respect to
the Loan, this Mortgage or any other instrument evidencing or securing any of
the Secured Indebtedness. In the event of the enactment after this date of any
law of any governmental entity applicable to Lenders, the Loan, the Property or
this Mortgage deducting from the value of property for the purpose of taxation
any lien or security interest thereon, or imposing upon Lenders the payment of
the whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Grantor, or changing in any way the laws relating to the
taxation of deeds of trust or mortgages or security agreements or debts secured
by deeds of trust or mortgages or security agreements or the interest of the
mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Lenders, then, and in any such event, Grantor, upon demand by
Administrative Agent, shall pay such taxes, assessments, charges or liens, or
reimburse Lenders therefor; provided, however, that if in the opinion of counsel
for Administrative Agent (i) it might be unlawful to require Grantor to make
such payment or (ii) the making of such payment might result in the imposition
of interest beyond the maximum amount permitted by law, then and in such event,
the Required Lenders may elect, by notice in writing given to Grantor, to
declare all of the Secured Indebtedness to be and become due and payable ninety
(90) days from the giving of such notice.
 
(q)           Intentionally Deleted.
 
Section 2.2.           Performance by Administrative Agent on Grantor’s
Behalf.  Grantor agrees that, if Grantor fails to perform any act or to take any
action which under this Mortgage Grantor is required to perform or take, or to
pay any money which under this Mortgage Grantor is required to pay, and such
failure constitutes an Event of Default under this Mortgage, then Administrative
Agent, in Grantor’s name or its own name, may (but shall not be obligated to)
perform or cause to be performed such act or take such action or pay such money,
and any expenses so incurred by Administrative Agent and any money so paid by
Administrative Agent shall be a demand obligation owing by Grantor to
Administrative Agent (which obligation Grantor hereby promises to pay), shall be
a part of the Secured Indebtedness, and Administrative Agent, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment. Administrative Agent and its designees shall
have the right to enter upon the Property at any time and from time to time for
any such purposes. No such payment or performance by Administrative Agent shall
waive or cure any default or waive any right, remedy or recourse of
Administrative Agent. Any such payment may be made by Administrative Agent in
reliance on any statement, invoice or claim without inquiry into the validity or
accuracy thereof. Each amount due and owing by Grantor to Administrative Agent
pursuant to this Mortgage shall bear interest, from the date such amount becomes
due until paid, at the rate per annum provided in the Loan Agreement for
interest on past due principal owed on the Loan, which interest shall be payable
to Administrative Agent on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
Secured Indebtedness. The amount and nature of any expense by Administrative
Agent hereunder and the time when paid shall be fully established by the
certificate of Administrative Agent or any of Administrative Agent’s officers or
agents.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 17

 
 
 

--------------------------------------------------------------------------------

 
 
 Exhibit 10.2
 
Section 2.3.           Absence of Obligations of Administrative Agent with
Respect to Property. Notwithstanding anything in this Mortgage to the contrary,
including, without limitation, the definition of “Property” and/or the
provisions of Article 3 hereof, (i) to the extent permitted by applicable law,
the Property is composed of Grantor’s rights, title and interests therein but
not Grantor’s obligations, duties or liabilities pertaining thereto, (ii)
Administrative Agent neither assumes nor shall have any obligations, duties or
liabilities in connection with any portion of the items described in the
definition of “Property” herein, either prior to or after obtaining title to
such Property, whether by foreclosure sale, the granting of a deed in lieu of
foreclosure or otherwise, and (iii) Administrative Agent may, at any time prior
to or after the acquisition of title to any portion of the Property as above
described, advise any party in writing as to the extent of Administrative
Agent’s interest therein and/or expressly disaffirm in writing any rights,
interests, obligations, duties and/or liabilities with respect to such Property
or matters related thereto. Without limiting the generality of the foregoing, it
is understood and agreed that Administrative Agent shall have no obligations,
duties or liabilities prior to or after acquisition of title to any portion of
the Property, as lessee under any lease or purchaser or seller under any
contract or option unless Administrative Agent elects otherwise by written
notification.
 
Section 2.4.           Authorization to File Financing Statements; Power of
Attorney.  Grantor hereby authorizes Administrative Agent at any time and from
time to time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by
Administrative Agent to establish or maintain the validity, perfection and
priority of the security interests granted in this Mortgage. For purposes of
such filings, Grantor agrees to furnish any information requested by
Administrative Agent promptly upon request by Administrative Agent. Grantor also
ratifies its authorization for Administrative Agent to have filed any like
initial financing statements, amendments thereto or continuation statements if
filed prior to the date of this Mortgage. Grantor hereby irrevocably constitutes
and appoints Administrative Agent and any officer or agent of Administrative
Agent, with full power of substitution, as its true and lawful attorneys-in-fact
with full irrevocable power and authority in the place and stead of Grantor or
in Grantor’s own name to execute in Grantor’s name any such documents and to
otherwise carry out the purposes of this Section 2.4, to the extent that
Grantor’s authorization above is not sufficient. To the extent permitted by law,
Grantor hereby ratifies all acts said attorneys-in-fact shall lawfully do or
cause to be done in the future by virtue hereof. This power of attorney is a
power coupled with an interest and shall be irrevocable.
 
Section 2.5.           Compliance with Condominium Act and Condominium
Documents.
 
(a)           Grantor shall comply with and perform all of its obligations,
regardless of whether said obligations arise from the status of Grantor as an
owner of Units comprising the Land or as Declarant (as such term is defined in
the Condominium Act), under the Condominium Declaration, Condominium Act, the
Interstate Land Sales Act, the Condominium By-laws, and any rules and
regulations of the Condominium Association (the Condominium Declaration, the
Condominium By-laws and the rules and regulations of the Condominium Association
being collectively hereinafter referred to as the “Condominium Documents”), and
Grantor shall not violate or breach any material warranty, representation,
covenant or agreement contained therein and binding on it. Grantor shall
promptly deliver to Administrative Agent a true and full copy of each and every
notice of default received by Grantor with respect to any obligation of Grantor
under the provisions of the Condominium Act, the Interstate Land Sales Act, or
the Condominium Documents.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 18

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
(b)           During the period of Declarant control, if any, specified in the
Condominium Declaration, no material amendments, modifications, supplements or
releases shall be made to any of the Condominium Documents (excluding any rules
and regulations of the Condominium Association) without the prior written
approval of Administrative Agent, which approval shall not be unreasonably
withheld or delayed.
 
(c)           Grantor shall not, without the prior written consent of
Administrative Agent, intentionally terminate, cancel, surrender or abandon any
material rights of the Declarant provided under the Condominium Declaration or
the Condominium Act, and any such termination, cancellation, surrender or
abandonment, or attempt thereof, without Administrative Agent’s consent, shall
he invalid and of no force and effect.
 
(d)           Grantor shall pay to the Condominium Association all common
expenses and other assessments required of it by the Condominium Declaration and
shall deliver proof of such payment (and an accounting of the balance of funds
on deposit from time to time in the common expense fund or funds required to be
established by the Condominium Declaration) upon reasonable demand by
Administrative Agent made at reasonable intervals.
 
(e)           Upon the occurrence and during the continuation of an Event of
Default under the terms of this Mortgage, Administrative Agent shall have all
rights and privileges which Grantor (as the owner of a Unit) has by virtue of
the Condominium Act and the Condominium Declaration as though Administrative
Agent were in fact an owner, including without limiting the generality of the
foregoing, all voting rights accruing to Grantor under the terms of the
Condominium Declaration; and Grantor hereby nominates and appoints
Administrative Agent irrevocably so long as this Mortgage remains in effect as
Grantor’s exclusive proxy to vote and, as Grantor’s exclusive agent, to act with
respect to all of said rights, upon the occurrence and during the continuation
of an Event of Default under the terms of this Mortgage. The Condominium
Association (or the Board of Directors of the Condominium Association) shall be
entitled to rely conclusively on written notice of default from Administrative
Agent to the Condominium Association (or the Board of Directors of the
Condominium Association) as to the existence of such Event of Default and as to
Administrative Agent’s rights and privileges under this subparagraph (e),
including all voting rights accruing to Grantor under the terms of the
Condominium Declaration and the Condominium Act. In no event shall
Administrative Agent be liable for any assessments of common expenses provided
for in the Condominium Documents, or under any resolution adopted by the
Condominium Association, nor shall Administrative Agent be deemed to be a
Declarant, by the exercise of its rights under this Mortgage, unless and until
Administrative Agent agrees and assumes, in writing, the obligations of
Declarant arising under the Condominium Declaration.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 19

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

(f)           Grantor shall not, except after notice to Administrative Agent and
with the prior written consent of Administrative Agent, (i) vote for or consent
to any material modification of, material amendment to or relaxation in the
enforcement of any provision of the Condominium Declaration; (ii) in the event
of damages to or destruction of the Condominium, exercise any vote with respect
to casualty or condemnation proceeds; (iii) partition or subdivide any Unit;
(iv) consent to or vote for the termination of the Condominium, except for
abandonment or termination deemed to have occurred, if at all, by law in the
case of substantial destruction by tire or other casualty or in the case of a
taking by condemnation or eminent domain; (v) consent to or vote for any
material amendment to the Condominium Documents including, without limitation,
any amendment which would change the allocated interests of the owners in the
Condominium; or (vi) consent to or vote for the effectuation of any decision by
the Condominium Association to terminate professional management and assume
self-management of the Condominium.
 
ARTICLE 3
Reserved
 
ARTICLE 4
Event of Default
 
Section 4.1.           Events of Default.  The occurrence of any one of the
following shall be a default under this Mortgage (“Event of Default”):
 
(a)           Nonperformance of Covenants.  Any covenant, agreement or condition
herein or in any other Loan Document (other than covenants otherwise addressed
in another paragraph of this Section) is not fully and timely performed,
observed or kept, and such failure is not cured within the applicable notice and
cure period (if any) provided for herein or in such other Loan Document.
 
(b)           Default under Loan Agreement or other Loan Documents.  The
occurrence of an Default under (and as defined in) the Loan Agreement or a
default or event of default (however defined in) any other Loan Document (after
giving effect to any notice or cure periods, if any).
 
Section 4.2.           Notice and Cure.  If any provision of this Mortgage or
any other Loan Document provides for Administrative Agent to give to Grantor any
notice regarding a default or incipient default, then if Administrative Agent
shall fail to give such notice to Grantor as provided, the sole and exclusive
remedy of Grantor for such failure shall be to seek appropriate equitable relief
to enforce the agreement to give such notice and to have any acceleration of the
maturity of the Loan and the Secured Indebtedness postponed or revoked and
foreclosure proceedings in connection therewith delayed or terminated pending or
upon the curing of such default in the manner and during the period of time
permitted by such agreement, if any, and Grantor shall have no right to damages
or any other type of relief not herein specifically set out against
Administrative Agent, all of which damages or other relief are hereby waived by
Grantor. Nothing herein or in any other Loan Document shall operate or be
construed to add on or make cumulative any cure or grace periods specified in
any of the Loan Documents.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 20

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
ARTICLE 5
Remedies
 
Section 5.1.           Certain Remedies.  If an Event of Default shall occur and
be continuing, Administrative Agent may (but shall have no obligation to)
exercise any one or more of the following remedies, without notice (unless
notice is required by applicable statute):
 
(a)           Acceleration; Termination.  Administrative Agent may at any time
and from time to time declare any or all of the Secured Indebtedness immediately
due and payable and may terminate any and all Swap Transactions. Upon any such
declaration, such Secured Indebtedness shall, thereupon be immediately due and
payable, and such Swap Transactions shall immediately terminate, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are hereby expressly waived by Grantor.
 
(b)           Enforcement of  Assignment of Rents.  Administrative Agent may
take any of the actions described in that certain Assignment of Rents, Leases
and Receivables (the “Assignment of Rents”) dated of even date herewith executed
by Grantor for the benefit of Administrative Agent on behalf of itself and the
Lenders with or without taking possession of any portion of the Property or
taking any action with respect to such possession.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 21

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

(c)           Foreclosure.  Upon the occurrence of an Event of Default, Trustee,
or his successor or substitute, is authorized and empowered and it shall be his
special duty at the request of Administrative Agent to sell the Property or any
part thereof situated in the State of Texas, at the courthouse of any county
(whether or not the counties in which the Property is located are contiguous, if
the Property is located in more than one county) in the State of Texas in which
any part of the Property is situated, at public venue to the highest bidder for
cash between the hours of ten o’clock a.m. and four o’clock p.m. on the first
Tuesday in any month or at such other place, time and date as provided by the
statutes of the State of Texas then in force governing sales of real estate
under powers of sale conferred by deed of trust, after having given notice of
such sale in accordance with such statutes. Any sale made by Trustee hereunder
may be as an entirety or in such parcels as Administrative Agent may request. To
the extent permitted by applicable law, any sale may be adjourned by
announcement at the time and place appointed for such sale without further
notice except as may be required by law. The sale by Trustee of less than the
whole of the Property shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sale or sales under such
power until the whole of the Property shall be sold; and, if the proceeds of
such sale of less than the whole of the Property shall be less than the
aggregate of the Secured Indebtedness and the expense of executing this trust as
provided herein, this Mortgage and the lien hereof shall remain in full force
and effect as to the unsold portion of the Property just as though no sale had
been made; provided, however, that Grantor shall never have any right to require
the sale of less than the whole of the Property but Administrative Agent shall
have the right, at its sole election, to request Trustee to sell less than the
whole of the Property. Trustee may, after any request or direction by
Administrative Agent, sell not only the real property but also the Collateral
and other interests which are a part of the Property, or any part thereof, as a
unit and as a part of a single sale, or may sell any part of the Property
separately from the remainder of the Property. It shall not be necessary for
Trustee to have taken possession of any part of the Property or to have present
or to exhibit at any sale any of the Collateral. After each sale, Trustee shall
make to the purchaser or purchasers at such sale good and sufficient conveyances
in the name of Grantor, conveying the property so sold to the purchaser or
purchasers with general warranty of title of Grantor, subject to the Permitted
Encumbrances (and to such leases and other matters, if any, as Trustee may elect
upon request of Administrative Agent), and shall receive the proceeds of said
sale or sales and apply the same as herein provided. Payment of the purchase
price to the Trustee shall satisfy the obligation of purchaser at such sale
therefor, and such purchaser shall not he responsible for the application
thereof. The power of sale granted herein shall not be exhausted by any sale
held hereunder by Trustee or his substitute or successor, and such power of sale
may be exercised from time to time and as many times as Administrative Agent may
deem necessary until all of the Property has been duly sold and all Secured
Indebtedness has been fully paid. In the event any sale hereunder is not
completed or is defective in the opinion of Administrative Agent, such sale
shall not exhaust the power of sale hereunder and Administrative Agent shall
have the right to cause a subsequent sale or sales to he made hereunder. Any and
all statements of fact or other recitals made in any deed or deeds or other
conveyances given by Trustee or any successor or substitute appointed hereunder
as to nonpayment of the Secured Indebtedness or as to the occurrence of any
default, or as to Administrative Agent’s having declared all of said
indebtedness to be due and payable, or as to the request to sell, or as to
notice of time, place and terms of sale and the properties to be sold having
been duly given, or as to the refusal, failure or inability to act of Trustee or
any substitute or successor trustee, or as to the appointment of any substitute
or successor trustee, or as to any other act or thing having been duly done by
Administrative Agent or by such Trustee, substitute or successor, shall be taken
as prima facie evidence of the truth of the facts so stated and recited. The
Trustee or his successor or substitute may appoint or delegate any one or more
persons as agent to perform any act or acts necessary or incident to any sale
held by Trustee, including the posting of notices and the conduct of sale, but
in the name and on behalf of Trustee, his successor or substitute. If Trustee or
his successor or substitute shall have given notice of sale hereunder, any
successor or substitute Trustee thereafter appointed may complete the sale and
the conveyance of the property pursuant thereto as if such notice had been given
by the successor or substitute Trustee conducting the sale.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 22

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

(d)           Uniform Commercial Code.  Without limitation of Administrative
Agent’s rights of enforcement with respect to the Collateral or any part thereof
in accordance with the procedures for foreclosure of real estate, Administrative
Agent may exercise its rights of enforcement with respect to the Collateral or
any part thereof under the UCC, as in effect from time to time (or under the
Uniform Commercial Code in force, from time to time, in any other state to the
extent the same is applicable law) and in conjunction with, in addition to or in
substitution for those rights and remedies: (I) Administrative Agent may enter
upon Grantor’s premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable law, to render it unusable; (2) Administrative Agent may
require Grantor to assemble the Collateral and make it available at a place
Administrative Agent designates which is mutually convenient to allow
Administrative Agent to take possession or dispose of the Collateral; (3)
written notice mailed to Grantor as provided herein at least five (5) days prior
to the date of public sale of the Collateral or prior to the date after which
private sale of the Collateral will be made shall constitute reasonable notice;
provided that, if Administrative Agent fails to comply with this clause (3) in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC, as in effect from time
to time (or under the Uniform Commercial Code, in force from time to time, in
any other state to the extent the same is applicable law); (4) any sale made
pursuant to the provisions of this paragraph shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided in paragraph (c) above in this
Section  5.1; (5) in the event of a foreclosure sale, whether made by Trustee
under the terms hereof, or under judgment of a court, the Collateral and the
other Property may, at the option of Administrative Agent, be sold as a whole;
(6) it shall not be necessary that Administrative Agent sake possession of the
Collateral or any part thereof prior to the time that any sale pursuant to the
provisions of this Section is conducted and it shall not be necessary that the
Collateral or any part thereof be present at the location of such sale; (7) with
respect to application of proceeds from disposition of the Collateral under
Section 5.2 hereof, the costs and expenses incident to disposition shall include
the reasonable expenses of retaking, holding, preparing for sale or lease,
selling, leasing and the like and the reasonable attorneys’ fees and legal
expenses (including, without limitation, the allocated costs for in-house legal
services) incurred by Administrative Agent; (8) any and all statements of fact
or other recitals made in, any bill of sale or assignment or other instrument
evidencing any foreclosure sale hereunder as to nonpayment of the Secured
Indebtedness or as to the occurrence of any Event of Default, or as to
Administrative Agent having declared all of such indebtedness to be due and
payable, or as to notice of time, place and terms of sale and of the properties
to be sold having been duly given, or as to any other act or thing having been
duly done by Administrative Agent, shall be taken as prima facie evidence of the
truth of the facts so stated and recited; (9) Administrative Agent may appoint
or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Administrative Agent, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Administrative Agent; (10) Administrative Agent may comply with any applicable
state or federal law or regulatory requirements in connection with a disposition
of the Collateral, and such compliance will not be considered to affect
adversely the commercial reasonableness of any sale of the Collateral; (11)
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral, and specifically disclaim all warranties including, without
limitation, warranties relating to title, possession, quiet enjoyment and the
like, and all warranties of quality, merchantability and fitness for a specific
purpose, and this procedure will not be considered to affect adversely the
commercial reasonableness of any sale of the Collateral; (12) Grantor
acknowledges that a private sale of the Collateral may result in less proceeds
than a public sale; and (13) Grantor acknowledges that the Collateral may be
sold at a loss to Grantor, and that, in such event, subject to applicable law,
Administrative Agent shall have no liability or responsibility to Grantor for
such loss.
 
(e)           Lawsuits.  Administrative Agent may, to the fullest extent
permitted by applicable law, proceed by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Property under the judgment or
decree of any court or courts of competent jurisdiction.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 23

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

(f)           Entry on Property.  Administrative Agent is authorized, prior or
subsequent to the institution of any foreclosure proceedings, to the fullest
extent permitted by applicable law, to enter upon the Property, or any part
thereof, and to take possession of the Property and all books and records, and
all recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all software, writings, plans, specifications and
schematics relating thereto, and to exercise without interference from Grantor
any and all rights which Grantor has with respect to the management, possession,
operation, protection or preservation of the Property. Administrative Agent
shall not be deemed to have taken possession of the Property or any part thereof
except upon the exercise of its right to do so, and then only to the extent
evidenced by its demand and overt act specifically for such purpose. All costs,
expenses and liabilities of every character incurred by Administrative Agent in
managing, operating, maintaining, protecting or preserving the Property shall
constitute a demand obligation of Grantor (which obligation Grantor hereby
promises to pay) to Administrative Agent pursuant to this Mortgage. If necessary
to obtain the possession provided for above, Administrative Agent may invoke any
and all legal remedies to dispossess Grantor. In connection with any action
taken by Administrative Agent pursuant to this Section, Administrative Agent
shall not be liable for any loss sustained by Grantor resulting from any failure
to let the Property or any part thereof, or from any act or omission of
Administrative Agent in managing the Property unless such loss is caused by the
gross negligence, willful misconduct or bad faith of Administrative Agent, nor
shall Administrative Agent be obligated to perform or discharge any obligation,
duty or liability of Grantor arising under any lease or other agreement relating
to the Property or arising under any Permitted Encumbrance or otherwise arising.
Grantor hereby assents to, ratifies and confirms any and all lawful actions of
Administrative Agent with respect to the Property taken under this Section.
 
(g)           Receiver.  Administrative Agent shall as a matter of right be
entitled to the appointment of a receiver or receivers for all or any part of
the Property whether such receivership be incident to a proposed sale (or sales)
of such property or otherwise, and without regard to the value of the Property
or the solvency of any person or persons liable for the payment of the
indebtedness secured hereby, and Grantor does hereby irrevocably consent to the
appointment of such receiver or receivers, waives notice of such appointment, of
any request therefor or hearing in connection therewith, and any and all
defenses to such appointment, agrees not to oppose any application therefor by
Administrative Agent, and agrees that such appointment shall in no manner
impair, prejudice or otherwise affect the rights of Administrative Agent to
application of Rents as provided in this Mortgage. Nothing herein is to be
construed to deprive Administrative Agent of any other right, remedy or
privilege it may have under the law to have a receiver appointed. Any money
advanced by Administrative Agent in connection with any such receivership shall
be a demand obligation (which obligation Grantor hereby promises to pay) owing
by Grantor to Administrative Agent pursuant to this Mortgage.
 
(h)           Powers of Administrative Agent.  Administrative Agent may, either
directly or through an agent or court-appointed receiver, and without regard to
the adequacy of any security for the Secured Indebtedness:
 
(i)           enter, take possession of, manage, operate, protect, preserve and
maintain, and exercise any other rights of an owner of, the Property, and use
any other properties or facilities of Grantor relating to the Property, all
without payment of rent or other compensation to Grantor;
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 24

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

(ii)           enter into such contracts and take such other action as
Administrative Agent deems appropriate to complete all or any part of the
Improvements or any other construction on the Land, subject to such
modifications and other changes in the Improvements or the plan of development
as Administrative Agent may deem appropriate;
 
(iii)           make, cancel, enforce or modify leases, obtain and evict
tenants, fix or modify rents and, in its own name or in the name of Grantor,
otherwise conduct any business of Grantor in relation to the Property and deal
with Grantor’s creditors, debtors, tenants, agents and employees and any other
persons having any relationship with Grantor in relation to the Property, and
amend any contracts between them, in any manner Administrative Agent may
determine in its commercially reasonable judgment;
 
(iv)           subject to the terms of the Collateral Assignment, either with or
without taking possession of the Property, notify obligors on any contracts that
all payments and other performance are to be made and rendered directly and
exclusively to Administrative Agent, and in its own name supplement, modify,
amend, renew, extend, accelerate, accept partial payments or performance on,
make allowances and adjustments and issue credits with respect to, give
approvals, waivers and consents under, release, settle, compromise, compound,
sue for, collect or otherwise liquidate, enforce or deal with any contracts or
other rights, including collection of amounts past due and unpaid (Grantor
agreeing not to take any such action, with respect to any obligation in excess
of $5,000, during the continuation of a Default without prior written
authorization from Administrative Agent);
 
(v)           endorse, in the name of Grantor, all checks, drafts and other
evidences of payment relating to the Property, and receive, open and dispose of
all mail addressed to Grantor and notify the postal authorities to change the
address for delivery of such mail to such address as Administrative Agent may
designate; and
 
take such other action as Administrative Agent deems appropriate to protect the
security of this Mortgage.
 
(i)           Termination of Commitment to Lend.  Administrative Agent may
terminate any commitment or obligation to lend or disburse funds under the Loan
Documents and/or the loan documents evidencing that certain $42,000,000.00 loan
from Bank of America, N.A., as administrative agent and letter of credit issuing
agent, to Grantor (the “Mockingbird Loan”) or enter into any other credit
arrangement to or for the benefit of Grantor.
 
(j)           Other Rights and Remedies.  Administrative Agent may exercise any
and all other rights and remedies which Administrative Agent may have under the
Loan Documents or under the loan documents evidencing the Mockingbird Loan, or
at law or in equity or otherwise.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 25

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

Section 5.2.           Proceeds of Foreclosure.  The proceeds held by Trustee or
Administrative Agent or any receiver or public officer in foreclosure of the
liens and security interests evidenced hereby shall be applied in accordance
with the requirements of applicable laws and to the extent consistent therewith
as follows: (i) FIRST, to the payment of all necessary costs and expenses
incident to such foreclosure sale, including but not limited to all attorneys’
fees and legal expenses, advertising costs, auctioneer’s fees, costs of title
rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees, all court
costs and charges of every character (not exceeding five percent (5%) of the
gross proceeds of such sale), to Trustee acting under the provisions of
paragraph (c) of Section 5.1 hereof if foreclosed by power of sale as provided
in said paragraph, and to the payment of the other Secured Indebtedness,
including specifically without limitation the principal, accrued interest and
attorneys’ fees due and unpaid on the Loan and the amounts due and unpaid and
owed to Administrative Agent under this Mortgage the order and manner of
application to the items in this clause (all with interest at the rate per annum
provided in the Loan Agreement all in Administrative Agent’s sole discretion;
(ii) SECOND, to amounts due and payable to Swap Bank under any Swap
Transactions, and (iii) THIRD, the remainder, if any, shall be paid to Grantor,
or to Grantor’s successors or assigns, or such other persons (including the
Administrative Agent or beneficiary of any inferior lien) as may be entitled
thereto by law; provided, however, that if Administrative Agent is uncertain
which person or persons are so entitled, Administrative Agent may interplead
such remainder in any court of competent jurisdiction, and the amount of any
attorneys’ fees, court costs and expenses incurred in such action shall be a
part of the Secured Indebtedness and shall be reimbursable (without limitation)
from such remainder.
 
Section 5.3.           Administrative Agent as Purchaser.  Administrative Agent
or any Lender shall have the right to become the purchaser at any sale held by
Trustee or substitute or successor or by any receiver or public officer or at
any public sale, and Administrative Agent or any Lender shall have the right to
credit upon the amount of Administrative Agent’s or such Lender’s successful
bid, to the extent necessary to satisfy such bid, all or any part of the Secured
Indebtedness held by such Lender or, alternatively, all Lenders, in the case of
a purchase by Administrative Agent or its Affiliate acting on behalf of and with
the consent of the Required Lenders, in such manner and order as Administrative
Agent or such Lender may elect.
 
Section 5.4.           Foreclosure as to Matured Debt.  Upon the occurrence of a
default, Holder shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
he made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Mortgage shall remain in full
force and effect just as though no sale had been made. The proceeds of such sale
shall be applied as provided in Section 5.2 hereof except that the amount paid
under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Holder deems advisable, and the remainder, if any, shall be
applied as provided in clause SECOND of Section 5.2 hereof. Several sales may be
made hereunder without exhausting the right of sale for any unmatured part of
the Secured Indebtedness..
 
Section 5.5.           Remedies Cumulative.  All rights and remedies provided
for herein and in any other Loan Document are cumulative of each other and of
any and all other rights and remedies existing at law or in equity, and Trustee
and Administrative Agent shall, in addition to the rights and remedies provided
herein or in any other Loan Document, be entitled to avail themselves of all
such other rights and remedies as may now or hereafter exist at law or in equity
for the collection of the Secured Indebtedness and the enforcement of the
covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the resort to any right or remedy provided for hereunder
or under any such other Loan Document or provided for by law or in equity shall
not prevent the concurrent or subsequent employment of any other appropriate
right or rights or remedy or remedies.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 26

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 5.6.          Discretion as to Security.  Administrative Agent may
resort to any security given by this Mortgage or to any other security now
existing or hereafter given to secure the payment of the Secured Indebtedness,
in whole or in part, and in such portions and in such order as may seem best to
Administrative Agent in its sole and uncontrolled discretion, and any such
action shall not in anywise be considered as a waiver of any of the rights,
benefits, liens or security interests evidenced by this Mortgage.
 
Section 5.7.           Grantor’s Waiver of Certain Rights.  To the full extent
Grantor may do so, Grantor agrees that Grantor will not at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshaling or forbearance, and Grantor,
for Grantor, Grantor’s heirs, devisees, representatives, successors and assigns,
and for any and all persons ever claiming any interest in the Property, to the
extent permitted by applicable law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay of execution, notice of intention to
mature or declare due the whole of the Secured Indebtedness, notice of election
to mature or declare due the whole of the Secured Indebtedness and all rights to
a marshaling of assets of Grantor, including the Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created. Grantor shall not have or assert any right
under any statute or rule of law including Chapter 34 of the Texas Business and
Commerce Code, pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Administrative Agent under the terms of this Mortgage to a sale of the Property
for the collection of the Secured Indebtedness without any prior or different
resort for collection, or the right of Administrative Agent under the terms of
this Mortgage to the payment of the Secured Indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatsoever. Grantor
waives any right or remedy which Grantor may have or be able to assert pursuant
to any provision of any statute or rule of law pertaining to the rights and
remedies of sureties. If any law referred to in this Section and now in force,
of which Grantor or Grantor’s heirs, devisees, representatives, successors or
assigns or any other persons claiming any interest in the Property might take
advantage despite this Section, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this Section.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 27

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

Section 5.8.           Delivery of Possession After Foreclosure.  In the event
there is a foreclosure sale hereunder and at the time of such sale, Grantor or
Grantor’s successors as owners of the Property are occupying or using the
Property, or any part thereof, each and all shall immediately become the tenant
of the purchaser at such sale, which tenancy shall be a tenancy from day to day,
terminable at the will of purchaser, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale shall, notwithstanding any language herein apparently to the contrary, have
the sole option to demand immediate possession following the sale or to permit
the occupants to remain as tenants at will. After such foreclosure, any leases
to tenants or subtenants that are subject to this Mortgage (either by their
date, their express terms, or by agreement of the tenant or subtenant) shall, at
the sole option of Administrative Agent or any purchaser at such sale, but
subject to any express agreement between Administrative Agent and such tenant or
subtenant, either (i) continue in full force and effect, and the tenant(s) or
subtenant(s) thereunder will, upon request, attorn to and acknowledge in writing
to the purchaser or purchasers at such sale or sales as landlord thereunder, or
(ii) upon notice to such effect from Administrative Agent, the Trustees or any
purchaser or purchasers, terminate within thirty (30) days from the date of
sale. Subject to the foregoing, in the event the tenant fails to surrender
possession of the Property upon demand, the purchaser shall be entitled to
institute and maintain a summary action for possession of the Property (such as
an action for forcible detainer) in any court having jurisdiction.
 
Section 5.9.           Right of Rescission; Adjournment.  Administrative Agent
may from time to time rescind any notice of default or notice of sale before any
Trustee’s sale in accordance with the laws of the State of Texas. The exercise
by Administrative Agent of such right of rescission shall not constitute a
waiver of any breach or default then existing or subsequently occurring, or
impair the right of Administrative Agent to execute and deliver to Trustee, as
above provided, other declarations or notices of default to satisfy the
obligations of this Mortgage or secured hereby, nor otherwise affect any
provision, covenant or condition of this Mortgage or any other security document
or any of the rights, obligations or remedies of Trustee or Administrative Agent
hereunder or thereunder. Administrative Agent may adjourn from time to time any
sale by it to be made under or by virtue of this Mortgage by announcement at the
time and place appointed for such sale or for such adjourned sale or sales; and,
except as otherwise provided by any applicable provision of law, Administrative
Agent, without further notice or publication, may make such sale at the time and
place to which the same shall be so adjourned.
 
Section 5.10.         Effective  as Mortgage.  This instrument shall be
effective as a mortgage as well as a deed of trust and upon the occurrence of an
Event of Default may be foreclosed as to any of the Property in any manner
permitted by applicable law, and any foreclosure suit may be brought by Trustee
or by Administrative Agent; and to the extent, if any, required to cause this
instrument to be so effective as a mortgage as well as a deed of trust, Grantor
hereby mortgages the Property to Administrative Agent. In the event a
foreclosure hereunder shall be commenced by Trustee, or his substitute or
successor, Administrative Agent may at any time before the sale of the Property
direct Trustee to abandon the sale, and may then institute suit for the
collection of the Secured Indebtedness, and for the foreclosure of this
Mortgage. It is agreed that if Administrative Agent should institute a suit for
the collection of the Secured Indebtedness and for the foreclosure of this
Mortgage, Administrative Agent may at any time before the entry of a final
judgment in said suit dismiss the same, and require Trustee, his substitute or
successor to sell the Property in accordance with the provisions of this
Mortgage.
 
ARTICLE 6
Miscellaneous
 
Section 6.1.           Scope of Mortgage.  This Mortgage is a deed of trust and
mortgage of both real and personal property, a security agreement, an assignment
of rents and leases, a financing statement and fixture filing and a collateral
assignment, and also covers proceeds and fixtures.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 28

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 6.2.           Effective as a Financing Statement and Fixture
Filing.  This Mortgage shall be effective as a financing statement filed as a
fixture filing with respect to all fixtures included within the Property and is
to be filed for record in the real estate records of each county where any part
of the Property (including said fixtures) is situated. This Mortgage shall also
be effective as a financing statement covering minerals or the like (including
oil and gas), timber, accounts and general intangibles under the UCC, as
amended, and similar provisions (if any) of the Uniform Commercial Code as
enacted in any other state where the Property is situated which will be financed
at the wellhead or minehead of the wells or mines located on the Property and is
to be filed for record in the real estate records of each county where any part
of the Property is situated. To the extent permitted under applicable law, this
Mortgage shall also be effective as a financing statement covering any other
Property and may be filed in any other appropriate filing or recording office.
The mailing address of Grantor and the Administrative Agent are set forth in the
introductory paragraph of this Mortgage. To the extent permitted under
applicable law, a carbon, photographic or other reproduction of this Mortgage or
of any financing statement relating to this Mortgage shall be sufficient as a
financing statement for any of the purposes referred to in this Section.
 
Section 6.3.           Notice to Account Debtors.  In addition to the rights
granted elsewhere in this Mortgage, Administrative Agent may at any time notify
the account debtors or obligors of any accounts, chattel paper, general
intangibles, negotiable instruments or other evidences of indebtedness included
in the Collateral to pay Administrative Agent directly.
 
Section 6.4.           Waiver by Administrative Agent.  Administrative Agent may
at any time and from time to time by a specific writing intended for the
purpose: (a) waive compliance by Grantor with any covenant herein made by
Grantor to the extent and in the manner specified in such writing; (b) consent
to Grantor’s doing any act which hereunder Grantor is prohibited from doing, or
to Grantor’s failing to do any act which hereunder Grantor is required to do, to
the extent and in the manner specified in such writing; (c) release any part of
the Property or any interest therein from the lien and security interest of this
Mortgage, without the joinder of Trustee; or (d) release any party liable,
either directly or indirectly, for the Secured Indebtedness or for any covenant
herein or in any other Loan Document, without impairing or releasing the
liability of any other party. No such act shall in any way affect the rights or
powers of Administrative Agent or Trustee hereunder except to the extent
specifically agreed to by Administrative Agent in such writing.
 
Section 6.5.           No Impairment of Security.  The lien, security interest
and other security rights of Administrative Agent hereunder or under any other
Loan Document shall not be impaired (except to the extent expressly stated
therein) by any indulgence, moratorium or release granted by Administrative
Agent including, but not limited to, any renewal, extension or modification
which Administrative Agent may grant with respect to any Secured Indebtedness,
or any surrender, compromise, release, renewal, extension, exchange or
substitution which Administrative Agent may grant in respect of the Property, or
any part thereof or any interest therein, or any release or indulgence granted
to any endorser, guarantor or surety of any Secured Indebtedness. The taking of
additional security by Administrative Agent shall not release or impair the
lien, security interest or other security rights of Administrative Agent
hereunder or affect the liability of Grantor or of any endorser, guarantor or
surety, or improve the right of any junior lienholder in the Property (without
implying hereby Administrative Agent’s consent to any junior lien).
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 29

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 6.6.           Acts Not Constituting Waiver by Administrative
Agent.  Administrative Agent may waive any default without waiving any other
prior or subsequent default. Administrative Agent may remedy any default without
waiving the default remedied. Neither failure by Administrative Agent to
exercise, nor delay by Administrative Agent in exercising, nor discontinuance of
the exercise of any right, power or remedy (including but not limited to the
right to accelerate the maturity of the Secured Indebtedness or any part
thereof) upon or after any default shall be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at a later date. No single or partial exercise by Administrative Agent of any
right, power or remedy hereunder shall exhaust the same or shall preclude any
other or further exercise thereof, and every such right, power or remedy
hereunder may be exercised at any time and from time to time. No modification or
waiver of any provision hereof nor consent to any departure by Grantor therefrom
shall in any event be effective unless the same shall be in writing and signed
by Administrative Agent and then such waiver or consent shall be effective only
in the specific instance, for the purpose for which given and to the extent
therein specified. No notice to nor demand on Grantor in any case shall of
itself entitle Grantor to any other or further notice or demand in similar or
other circumstances. Remittances in payment of any part of the Secured
Indebtedness other than in the required amount in immediately available U.S.
funds shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by Administrative Agent
in immediately available U.S. funds and shall be made and accepted subject to
the condition that any check or draft may be handled for collection in
accordance with the practice of the collecting bank or banks. Acceptance by
Administrative Agent of any payment in an amount less than the amount then due
on any Secured Indebtedness shall be deemed an acceptance on account only and
shall not in any way excuse the existence of a default hereunder notwithstanding
any notation on or accompanying such partial payment to the contrary.
 
Section 6.7.           Grantor’s Successors.  If the ownership of the Property
or any part thereof becomes vested in a person other than Grantor,
Administrative Agent may, without notice to Grantor, deal with such successor or
successors in interest with reference to this Mortgage and to the Secured
Indebtedness in the same manner as with Grantor, without in any way vitiating or
discharging Grantor’s liability hereunder or for the payment of the indebtedness
or performance of the obligations secured hereby. No transfer of the Property,
no forbearance on the part of Administrative Agent, and no extension of the time
for the payment of the Secured Indebtedness given by Administrative Agent shall
operate to release, discharge, modify, change or affect, in whole or in part,
the liability of Grantor hereunder for the payment of the indebtedness or
performance of the obligations secured hereby or the liability of any other
person hereunder for the payment of the indebtedness secured hereby. Unless
agreed to in writing in connection with Administrative Agent’s consent to the
transfer, each Grantor agrees that it shall be bound by any modification of this
Mortgage or any of the other Loan Documents made by Administrative Agent and any
subsequent owner of the Property, with or without notice to such Grantor, and no
such modifications shall (i) impair the obligations of such Grantor under this
Mortgage or any other Loan Document or (ii) increase the obligations of Grantor,
unless consented to in writing by Grantor, under this Mortgage or any other Loan
Document. Nothing in this Section or elsewhere in this Mortgage shall be
construed to imply Administrative Agent’s consent to any transfer of the
Property.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 30

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 6.8.           Place of Payment; Forum; Waiver of Jury Trial.  All
Secured Indebtedness which may be owing hereunder at any time by Grantor shall
be payable at the place designated in the Loan Agreement (or if no such
designation is made, at the address of Administrative Agent indicated at the end
of this Mortgage). Grantor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the non-exclusive
jurisdiction of any State court, or any United States federal court, sitting in
Dallas, Texas, and to the non-exclusive jurisdiction of any State court or any
United States federal court sitting in the state in which any of the Property is
located, over any suit, action or proceeding arising out of or relating to this
Mortgage or the Secured Indebtedness. Grantor hereby irrevocably waives, to the
fullest extent permitted by law, any objection that Grantor may now or hereafter
have to the laying of venue in any such court and any claim that any such court
is an inconvenient forum. Grantor hereby agrees and consents that, in addition
to any methods of service of process provided for under applicable law, all
service of process in any such suit, action or proceeding in any State court in
which the Property is located, or any United States federal court, sitting in
the State in which the Secured Indebtedness is payable may be made by certified
or registered mail, return receipt requested, directed to Grantor at its address
stated at the end of this Mortgage, or at a subsequent address of Grantor of
which Administrative Agent received actual notice from Grantor in accordance
with this Mortgage, and service so made shall be complete five (5) days after
the same shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by law or limit
the right of Administrative Agent to bring proceedings against Grantor in any
other court or jurisdiction. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR,
ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE THE RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT.
 
Section 6.9.           Subrogation to Existing Liens; Vendor’s/Purchase Money
Lien. To the extent that proceeds of the Loan are used to pay indebtedness
secured by any outstanding lien, security interest, charge or prior encumbrance
against the Property, such proceeds have been advanced by Administrative Agent
at Borrower’s request, and Administrative Agent shall be subrogated to any and
all rights, security interests and liens owned by any owner or Administrative
Agent of such outstanding liens, security interests, charges or encumbrances,
however remote, irrespective of whether said liens, security interests, charges
or encumbrances are released, and all of the same are recognized as valid and
subsisting and are renewed and continued and merged herein to secure the Secured
Indebtedness, but the terms and provisions of this Mortgage shall govern and
control the manner and terms of enforcement of the liens, security interests,
charges and encumbrances to which Administrative Agent is subrogated hereunder.
It is expressly understood that, in consideration of the payment of such
indebtedness by Administrative Agent, Grantor hereby waives and releases all
demands and causes of action for offsets and payments in connection with the
said indebtedness. If all or any portion of the proceeds of the Loan or of any
other Secured Indebtedness has been advanced for the purpose of paying the
purchase price for all or a part of the Property, no vendor’s or purchase money
lien is waived; and Administrative Agent shall have, and is hereby granted, a
vendor’s or purchase money lien on the Property as cumulative additional
security for the Secured Indebtedness. Administrative Agent may foreclose under
this Mortgage or under the vendor’s or purchase money lien without waiving the
other or may foreclose under both.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 31

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 6.10.         Application of Payments to Certain Indebtedness.  If any
part of the Secured Indebtedness cannot be lawfully secured by this Mortgage or
if any part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such Secured Indebtedness, then all
payments made shall be applied on said Secured Indebtedness first in discharge
of that portion thereof which is not secured by this Mortgage.
 
Section 6.11.         Compliance with Usury Laws.  It is the intent of Grantor
and Administrative Agent and all other parties to the Loan Documents to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. All agreements between Administrative Agent and Grantor (or any other
party liable with respect to any indebtedness under the Loan Documents) are
hereby limited by the provisions of this Section which shall override and
control all such agreements, whether now existing or hereafter arising. In no
way, nor in any event or contingency (including but not limited to prepayment,
default, demand for payment, or acceleration of the maturity of ‘any
obligation), shall the interest taken, reserved, contracted for, charged,
chargeable, or received under this Mortgage, the Loan Agreement, the Note or any
other Loan Document or otherwise, exceed the maximum nonusurious amount
permitted by applicable law (the “Maximum Amount”). If, from any possible
construction of any document, interest would otherwise be payable in excess of
the Maximum Amount, any such construction shall be subject to the provisions of
this Section and such document shall ipso facto be automatically reformed and
the interest payable shall be automatically reduced to the Maximum Amount,
without the necessity of execution of any amendment or new document. If
Administrative Agent shall ever receive anything of value which is characterized
as interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Grantor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Loan or any other Secured Indebtedness does not include the right to accelerate
any interest which has not otherwise accrued on the date of such acceleration,
and Administrative Agent does not intend to charge or receive any unearned
interest in the event of acceleration. All interest paid or agreed to be paid to
Administrative Agent shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the Maximum Amount. As
used in this Section, the term “applicable law” shall mean the laws of the State
of Texas, or the federal laws of the United States applicable to this
transaction, whichever laws allow the greatest interest, as such laws now exist
or may be changed or amended or come into effect in the future.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 32

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 6.12.         Release.

(a)           Release from Mortgage. If (i) all of the Secured Indebtedness be
paid as the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed, and
all Swap Transactions and all other obligations under the Loan Documents, if
any, of Administrative Agent for further advances have been terminated, or (ii)
Grantor is entitled to a release of this Mortgage in accordance with the terms
of the Loan Agreement, then, and in that event only, all rights under this
Mortgage shall terminate (except to the extent expressly provided herein with
respect to indemnifications, representations and warranties and other rights
which are to continue following the release hereof) and the Property shall
become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, and the Property shall be released by
Administrative Agent in due form at Grantor’s cost. Without limitation, all
provisions herein for indemnity of Administrative Agent or Trustee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage.
 
(b)           Partial Release; No Release in Default.  Administrative Agent may,
regardless of consideration, cause the release of any part of the Property from
the lien of this Mortgage without in any manner affecting or impairing the lien
or priority of this Mortgage as to the remainder of the Property. No partial
release shall be sought, requested or required if any Default has occurred which
has not been cured.
 
(c)           Release Fee.  Grantor agrees to pay reasonable fees, not to exceed
the maximum amounts legally permitted, for Trustee’s rendering of services in
connection with each partial or complete release of the Property from the lien
of this Mortgage.
 
Section 6.13.         Notices.  All such notices, demands, requests, consents
and other communications shall he deemed sufficiently given or furnished if
delivered by personal. delivery, by courier, by registered or certified United
States mail, postage prepaid, or by facsimile (with, subject to Subsection 6.3.2
of the Loan Agreement, a confirmatory duplicate copy sent by first class United
States mail), addressed to the party to whom directed or by (subject to
Subsection 6.3.3 of the Loan Agreement) electronic mail address to Grantor, at
the addresses set forth at the end of this Agreement or to Administrative Agent
or Lenders at the addresses specified for notices in the Loan Agreement (unless
changed by similar notice in writing given by the particular party whose address
is to be changed). Any such notice or communication shall be deemed to have been
given and received either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt;
provided, however, that service of a notice required by Texas Property Code
Section 51.002, as amended, shall be considered complete when the requirements
of that statute are met. Notwithstanding the foregoing, no notice of change of
address shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in any Loan Document or to require giving of notice or demand to or upon any
person in any situation or for any reason.
 
Section 6.14.         Invalidity of Certain Provisions.  A determination that
any provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 33

 
 
 

--------------------------------------------------------------------------------

 


 Exhibit 10.2
 
Section 6.15.          Gender; Titles; Construction.  Within this Mortgage,
words of any gender shall be held and construed to include any other gender, and
words in the singular number shall be held and construed to include the plural,
unless the context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision. The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.
 
Section 6.16.         Reporting Compliance.  Grantor agrees to comply with any
and all reporting requirements imposed upon Grantor, Grantor’s affiliates,
Guarantor, Guarantor’s affiliates with respect to the transaction evidenced by
the Loan Documents and secured by this Mortgage which are set forth in any law,
statute, ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Administrative Agent to furnish Administrative
Agent with evidence of such compliance.
 
Section 6.17.          Grantor.  Unless the context clearly indicates otherwise,
as used in this Mortgage, “Grantor” means the grantors named in Section 1.1
hereof or any of them. The obligations of Grantor hereunder shall be joint and
several. If any Grantor, or any signatory who sig.’s on behalf of any Grantor,
is a corporation, partnership or other legal entity, Grantor and any such
signatory, and the person or persons signing for it, represent and warrant to
Administrative Agent that this instrument is executed, acknowledged and
delivered by Grantor’s duly authorized representatives. If Grantor is an
individual, no power of attorney granted by Grantor herein shall terminate on
Grantor’s disability.
 
Section 6.18.          Execution; Recording.  This Mortgage may be executed in
several counterparts, all of which are identical, and all of which counterparts
together shall constitute one and the same instrument. The date or dates
reflected in the acknowledgments hereto indicate the date or dates of actual
execution of this Mortgage, but such execution is as of the date shown on the
first page hereof, and for purposes of identification and reference the date of
this Mortgage shall be deemed to be the date reflected on the first page hereof.
Grantor will cause this Mortgage and all amendments and supplements thereto and
substitutions therefor and all financing statements and continuation statements
relating thereto to be recorded, filed, re-recorded and refiled in such manner
and in such places as Trustee or Administrative Agent shall reasonably request
and will pay all such recording, filing, re-recording and refiling taxes, fees
and other charges.
 
Section 6.19.          Successors and Assigns.  The terms, provisions, covenants
and conditions hereof shall be binding upon Grantor, and the successors and
assigns of Grantor, and shall inure to the benefit of Trustee and Administrative
Agent and shall constitute covenants running with the Land. All references in
this Mortgage to Grantor shall be deemed to include all such heirs, devisees,
representatives, successors and assigns of Grantor.


DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 34

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 6.20.         No Partnership, Etc.  The relationship between
Administrative Agent and Grantor is solely that of lender and borrower.
Administrative Agent has no fiduciary or other special relationship with
Grantor. Nothing contained in the Loan Documents is intended to create any
partnership, joint venture, association or special relationship between Grantor
and Administrative Agent or in any way make Administrative Agent a co-principal
with Grantor with reference to the Property. All agreed contractual duties
between or among Administrative Agent, Trustee and Grantor are set forth herein
and in the other Loan Documents and any additional implied covenants or duties
are hereby disclaimed. Any inferences to the contrary of any of the foregoing
are hereby expressly negated.
 
Section 6.21.         Substitution of Trustee.  Trustee may resign by an
instrument in writing addressed to Administrative Agent or Trustee may be
removed at any time with or without cause by an instrument in writing executed
by Administrative Agent. In case of the resignation, removal or disqualification
of Trustee, or if for any reason Administrative Agent shall deem it desirable to
appoint a substitute or successor trustee to act instead of the herein-named
trustee or any substitute or successor trustee, then Administrative Agent shall
have the right and is hereby authorized and empowered to appoint a successor
trustee(s) or a substitute trustee(s) without any formality other than
appointment and designation in writing executed by Administrative Agent and the
authority hereby conferred shall extend to the appointment of other successor
and substitute trustees successively until the Secured Indebtedness has been
paid in full or until the Property is fully and finally sold hereunder. If
Administrative Agent is a corporation or association and such appointment is
executed on its behalf by an officer of such corporation or association, such
appointment shall be conclusively presumed to be executed with authority and
shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the corporation or association. Upon the
making of any such appointment and designation, all of the estate and title of
Trustee in the Property shall vest in the named successor or substitute
Trustee(s) and it shall thereupon succeed to, and shall hold, possess and
execute, all of the rights, powers, privileges, immunities and duties herein
conferred upon Trustee. All references herein to “Trustee” shall be deemed to
refer to Trustee (including any successor(s) or substitute(s) appointed and
designated as herein provided) from time to time acting hereunder.
 
Section 6.22.         No Liability of Trustee.  Trustee shall not be liable for
any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever (including
Trustee’s negligence), except for Trustee’s gross negligence or willful
misconduct. Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
it hereunder, believed by it in good faith to be genuine. All moneys received by
Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys (except to the extent required by law), and Trustee
shall be under no liability for interest on any moneys received by it hereunder.
Grantor hereby ratifies and confirms any and all acts which the herein-named
Trustee or its successor or successors, substitute or substitutes, in this
trust, shall do lawfully by virtue hereof. Grantor will reimburse Trustee for,
and save Trustee harmless against, any and all liability and expenses which may
be incurred by Trustee in the performance of its duties. The foregoing indemnity
shall not terminate upon discharge of the Secured Indebtedness or foreclosure,
release or other termination of this Mortgage.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 35

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2
 
Section 6.23.        Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF TEXAS
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.
 
Section 6.24.       No Merger of Estates.  So long as any part of the Secured
Indebtedness secured hereby remain unpaid and unperformed or undischarged, the
fee and leasehold estates to the Property shall not merge but rather shall
remain separate and distinct, notwithstanding the union of such estates either
in Grantor, Administrative Agent, any lessee, or any third party purchaser or
otherwise.
 
Section 6.25.       Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Grantor and Administrative Agent with
respect to the transactions arising in connection with the Secured Indebtedness
and supersede all prior written or oral understandings and agreements between
Grantor and Administrative Agent with respect to the matters addressed in the
Loan Documents. Grantor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Administrative Agent to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.
 
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page 36

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

IN WITNESS WHEREOF, Grantor has executed this instrument is executed by Grantor
as of the date first written on page 1 hereof.
 

 
GRANTOR:
 
BEHRINGER HARVARD MOCKINGBIRD
COMMONS, LLC,
a Delaware limited liability company
       
By:
BEHRINGER HARVARD MOCKINGBIRD
   
COMMONS GP, LLC,
   
a Texas limited liability company, its Manager
       
By:
      
Gerald J. Reihsen, III
   
Executive Vice President – Corporate
   
Development & Legal and Secretary



 
STATE OF TEXAS
§ 
 
§
COUNTY OF DALLAS
§ 

 
This instrument was acknowledged before me on the day of ______________________,
2009, by Gerald J. Reihsen, III, Executive Vice President-Corporate Development
& Legal and Secretary of Behringer Harvard Mockingbird Commons GP, LLC, a Texas
limited liability company, on behalf of said limited liability company, in its
capacity as the General Partner of Behringer Harvard Mockingbird Commons, LLC, a
Delaware 1.n led liability company, on behalf of said limited liability company.
 
________________________________________
Printed           Name:___________________________
Notary Public – State of Texas

 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Page  37

 
 
 

--------------------------------------------------------------------------------

 

 Exhibit 10.2

EXHIBIT A
LAND
 
BEING:
 
(i)           certain condominium units of M CENTRAL MASTER CONDOMINIUM, as
described in that certain MASTER CONDOMINIUM DECLARATION FOR M CENTRAL MASTER
CONDOMINIUM, filed September 16, 2005, recorded in Volume 2005182, Page 00111,
Condominium Records of Dallas County, Texas (the “Master Condominium
Declaration”), and being the following Units: the Hotel Unit, the Retail Unit,
the Hotel Room Units and certain Sub-Units described in (ii) below, and which
are more particularly described in the Map (as defined in the Master Condominium
Declaration), together with all General Common Elements and Limited Common
Elements (as defined in the Master Condominium Declaration) appurtenant thereto
and all other rights, title and interest appurtenant thereto under the Master
Condominium Declaration,
 
together with
 
(ii)           certain condominium units of M CENTRAL RESIDENCES, A CONDOMINIUM,
as described in that certain RESIDENTIAL CONDOMINIUM DECLARATION FOR M CENTRAL
RESIDENCES, A CONDOMINIUM (the “Residential Condominium Declaration”), filed
September 16, 2005, recorded in Volume 2005182, Page 00204, Condominium Records
of Dallas County, Texas, which is a Sub-Unit Declaration and creates a Sub-Unit
Condominium, and being the following Residences designated in Exhibit C to the
Residential Condominium Declaration: Loft 201, Loft 205, Loft 304 and the
Penthouse in Hotel Tower, and which are more particularly described in the
Residential Map (as defined in the Residential Condominium Declaration),
together with all Residential Common Elements (as defined in the Residential
Condominium Declaration) appurtenant thereto and all other rights, title and
interest appurtenant thereto under the Residential Condominium Declaration.
 
DEED OF TRUST, SECURITY AGREEMENT FIXTURE FILING AND
 
FINANCING STATEMENT –Mockingbird Second Lien (Behringer Harvard Mockingbird
Commons)
Exhibit Page

 
 
 

--------------------------------------------------------------------------------

 